
	
		II
		Calendar No. 178
		112th CONGRESS
		1st Session
		S. 1599
		[Report No.
		  112–84]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22,
			 2011
			Mr. Harkin, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for Departments of
		  Labor, Health and Human Services, and Education, and related agencies for the
		  fiscal year ending September 30, 2012, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Departments of
			 Labor, Health and Human Services, and Education, and related agencies for the
			 fiscal year ending September 30, 2012, and for other purposes, namely:
		IDepartment of Labor
			Employment and training
		  administration
			Training and employment
		  services
			(Including transfer of funds)For necessary expenses of the Workforce
		  Investment Act of 1998 (referred to in this Act as WIA), the
		  Second Chance Act of 2007, and the Women in Apprenticeship and Non-Traditional
		  Occupations Act of 1992 (WANTO), including the purchase and hire
		  of passenger motor vehicles, the construction, alteration, and repair of
		  buildings and other facilities, and the purchase of real property for training
		  centers as authorized by the WIA,
		  $3,310,247,000, plus reimbursements, shall be
		  available. Of the amounts provided:
				(1)for grants to States for adult employment
			 and training activities, youth activities, and dislocated worker employment and
			 training activities, $2,660,268,000 as
			 follows:
					(A)$770,922,000
			 for adult employment and training activities, of which
			 $58,922,000 shall be available for the period
			 July 1, 2012, through June 30, 2013, and of which
			 $712,000,000 shall be available for the period
			 October 1, 2012 through June 30, 2013;
					(B)$825,914,000
			 for youth activities, which shall be available for the period April 1, 2012
			 through June 30, 2013; and
					(C)$1,063,432,000
			 for dislocated worker employment and training activities, of which
			 $203,432,000 shall be available for the period
			 July 1, 2012 through June 30, 2013, and of which
			 $860,000,000 shall be available for the period
			 October 1, 2012 through June 30, 2013:
					Provided,
			 That notwithstanding the transfer limitation under section 133(b)(4) of the
			 WIA, up to 30 percent of such funds may be transferred by a local board if
			 approved by the Governor: 
			 Provided further,
			 That a local board may award a contract to an institution of higher education
			 or other eligible training provider if the local board determines that it would
			 facilitate the training of multiple individuals in high-demand occupations, if
			 such contract does not limit customer choice:
				Provided further, That notwithstanding section 128(a)(1) of
			 the WIA, the amount available to the Governor for statewide workforce
			 investment activities shall not exceed 5 percent of the amount allotted to the
			 State from each of the appropriations under the preceding subparagraphs;(2)for federally administered programs,
			 $542,053,000 as follows:
					(A)$224,112,000
			 for the dislocated workers assistance national reserve, of which
			 $24,112,000 shall be available for the period
			 July 1, 2012 through June 30, 2013, and of which
			 $200,000,000 shall be available for the period
			 October 1, 2012 through June 30, 2013: 
			 Provided, That funds provided to
			 carry out section 132(a)(2)(A) of the WIA may be used to provide assistance to
			 a State for statewide or local use in order to address cases where there have
			 been worker dislocations across multiple sectors or across multiple local areas
			 and such workers remain dislocated; coordinate the State workforce development
			 plan with emerging economic development needs; and train such eligible
			 dislocated workers: 
			 Provided further,
			 That funds provided to carry out section 171(d) of the WIA may be used for
			 demonstration projects that provide assistance to new entrants in the workforce
			 and incumbent workers: 
			 Provided further,
			 That none of the funds shall be obligated to carry out section 173(e) of the
			 WIA;
					(B)$52,652,000
			 for Native American programs, which shall be available for the period July 1,
			 2012 through June 30, 2013;
					(C)$84,451,000
			 for migrant and seasonal farmworker programs under section 167 of the WIA,
			 including $78,253,000 for formula grants (of
			 which not less than 70 percent shall be for employment and training services),
			 $5,689,000 for migrant and seasonal housing (of
			 which not less than 70 percent shall be for permanent housing), and
			 $509,000 for other discretionary purposes, which
			 shall be available for the period July 1, 2012 through June 30, 2013: 
			 Provided, That notwithstanding
			 any other provision of law or related regulation, the Department of Labor shall
			 take no action limiting the number or proportion of eligible participants
			 receiving related assistance services or discouraging grantees from providing
			 such services;
					(D)$998,000 for
			 carrying out the WANTO, which shall be available for the period July 1, 2012
			 through June 30, 2013; and
					(E)$79,840,000
			 for YouthBuild activities as described in section 173A of the WIA, which shall
			 be available for the period April 1, 2012 through June 30, 2013; and
					(F)$100,000,000
			 to be available to the Secretary of Labor (referred to in this title as
			 Secretary) for the Workforce Innovation Fund to carry out
			 projects that demonstrate innovative strategies or replicate effective
			 evidence-based strategies that align and strengthen the workforce investment
			 system in order to improve program delivery and education and employment
			 outcomes for beneficiaries, which shall be for the period July 1, 2012, through
			 September 30, 2013: 
			 Provided, That amounts shall be
			 available for awards to States or State agencies that are eligible for
			 assistance under any program authorized under the WIA, consortia of States, or
			 partnerships, including regional partnerships:
				Provided further, That not more than 5 percent of the funds
			 available for workforce innovation activities shall be for technical assistance
			 and evaluations related to the projects carried out with these funds;
					(3)for national activities,
			 $107,926,000, as follows:
					(A)$10,480,000,
			 in addition to any amounts available under paragraph (2), for Pilots,
			 Demonstrations, and Research, which shall be available for the period April 1,
			 2012 through June 30, 2013: 
			 Provided, That funds for program
			 year 2011 that were designated for grants to address the employment and
			 training needs of young parents may be used for other pilots, demonstration and
			 research activities;
					(B)$75,390,000
			 for ex-offender activities, under the authority of section 171 of the WIA and
			 section 212 of the Second Chance Act of 2007, which shall be available for the
			 period April 1, 2012 through June 30, 2013, notwithstanding the requirements of
			 section 171(b)(2)(B) or 171(c)(4)(D) of the WIA: 
			 Provided, That of this amount,
			 $20,000,000 shall be for competitive grants to
			 national and regional intermediaries for activities that prepare young
			 ex-offenders and school dropouts for employment, with a priority for projects
			 serving high-crime, high-poverty areas;
					(C)$9,581,000
			 for Evaluation, which shall be available for the period July 1, 2012 through
			 June 30, 2013; and
					(D)$12,475,000
			 for the Workforce Data Quality Initiative, under the authority of section
			 171(c)(2) of the WIA, which shall be available for the period July 1, 2012
			 through June 30, 2013, and which shall not be subject to the requirements of
			 section 171(c)(4)(D).
					Office of Jobs CorpsTo carry out subtitle C of title I of the
		  WIA, including Federal administrative expenses, the purchase and hire of
		  passenger motor vehicles, the construction, alteration and repairs of buildings
		  and other facilities, and the purchase of real property for training centers as
		  authorized by the WIA, $1,706,171,000, plus
		  reimbursements, as follows:
				(1)$1,572,049,000
			 for Job Corps Operations, of which $981,049,000
			 shall be available for obligation for the period July 1, 2012 through June 30,
			 2013 and of which $591,000,000 shall be
			 available for obligation for the period October 1, 2012 through June 30,
			 2013;
				(2)$104,990,000
			 for construction, rehabilitation and acquisition of Job Corps Centers, of which
			 $4,990,000 shall be available for the period
			 July 1, 2012 through June 30, 2015 and
			 $100,000,000 shall be available for the period
			 October 1, 2012 through June 30, 2015: 
			 Provided, That the Secretary may
			 transfer up to 15 percent of such funds to meet the operational needs of such
			 centers or to achieve administrative efficiencies: 
			 Provided further,
			 That any funds transferred pursuant to the preceding proviso shall not be
			 available for obligation after June 30, 2013; and
				(3)$29,132,000
			 for necessary expenses of the Office of Job Corps, which shall be available for
			 obligation for the period October 1, 2011 through September 30, 2012:
				Provided,
			 That no funds from any other appropriation shall be used to provide meal
			 services at or for Job Corps centers.Community service employment for older
		  americansTo carry out title V
		  of the Older Americans Act of 1965 (OAA),
		  $449,100,000, which shall be available for the
		  period July 1, 2012 through June 30, 2013, and may be recaptured and
		  reobligated in accordance with section 517(c) of the
		  OAA.
			Federal unemployment benefits and
		  allowancesFor payments during
		  fiscal year 2012 of trade adjustment benefit payments and allowances under part
		  I of subchapter B of chapter 2 of title II of the
		  Trade Act of 1974, and section 246 of
		  that Act; and for training, employment and case management services, allowances
		  for job search and relocation, and related State administrative expenses under
		  part II of subchapter B of chapter 2 of title II of the
		  Trade Act of 1974, including benefit payments,
		  allowances, training, and related State administration provided pursuant to
		  paragraphs (1) and (2) of section 1891(b) of the Trade and Globalization
		  Adjustment Assistance Act of 2009,
		  $1,100,100,000, together with such amounts as
		  may be necessary to be charged to the subsequent appropriation for payments for
		  any period subsequent to September 15, 2012.
			State unemployment insurance and employment
		  service operationsFor
		  authorized administrative expenses, $86,231,000,
		  together with not to exceed $4,008,441,000 which
		  may be expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund (the Trust Fund), of
		  which:
				(1)$3,231,154,000
			 from the Trust Fund is for grants to States for the administration of State
			 unemployment insurance laws as authorized under title III of the Social
			 Security Act (which includes all amounts available to conduct in-person
			 re-employment and eligibility assessments and unemployment insurance improper
			 payment reviews), the administration of unemployment insurance for Federal
			 employees and for ex-service members as authorized under 5 U.S.C. 8501–8523,
			 and the administration of trade readjustment allowances, re-employment trade
			 adjustment assistance, and alternative trade adjustment assistance under the
			 Trade Act of 1974 and under section 1891(b) of the Trade and Globalization
			 Adjustment Assistance Act of 2009, and shall be available for obligation by the
			 States through December 31, 2012, except that funds used for automation
			 acquisitions or for competitive grants to be awarded to States to address
			 worker misclassification, system improvements or improper payments shall be
			 available for obligation by the States through September 30, 2014, and funds
			 used for unemployment insurance workloads experienced by the States through
			 September 30, 2012, shall be available for Federal obligation through December
			 31, 2012;
				(2)$11,287,000
			 from the Trust Fund is for national activities necessary to support the
			 administration of the Federal-State unemployment insurance system;
				(3)$679,531,000
			 from the Trust Fund, together with $22,638,000
			 from the General Fund of the Treasury, is for grants to States in accordance
			 with section 6 of the Wagner-Peyser Act, and shall be available for Federal
			 obligation for the period July 1, 2012 through June 30, 2013;
				(4)$20,952,000
			 from the Trust Fund is for national activities of the Employment Service,
			 including administration of the work opportunity tax credit under section 51 of
			 the Internal Revenue Code of 1986, and the provision of technical assistance
			 and staff training under the Wagner-Peyser Act, including not to exceed
			 $1,228,000 that may be used for amortization
			 payments to States which had independent retirement plans in their State
			 employment service agencies prior to 1980;
				(5)$65,517,000
			 from the Trust Fund is for the administration of foreign labor certifications
			 and related activities under the Immigration and Nationality Act and related
			 laws, of which $50,418,000 shall be available
			 for the Federal administration of such activities, and
			 $15,099,000 shall be available for grants to
			 States for the administration of such activities; and
				(6)$63,593,000
			 from the General Fund is to provide workforce information, national electronic
			 tools, and one-stop system building under the Wagner-Peyser Act and section 171
			 (e)(2)(C) of the WIA and shall be available for Federal obligation for the
			 period July 1, 2012 through June 30, 2013:
				Provided,
			 That to the extent that the Average Weekly Insured Unemployment
			 (AWIU) for fiscal year 2012 is projected by the Department of
			 Labor to exceed 4,832,000, an additional
			 $28,600,000 from the Trust Fund shall be
			 available for obligation for every 100,000 increase in the AWIU level
			 (including a pro rata amount for any increment less than 100,000) to carry out
			 title III of the Social Security Act: 
			 Provided further,
			 That funds appropriated in this Act that are allotted to a State to carry out
			 activities under title III of the Social Security
			 Act may be used by such State to assist other States in carrying out
			 activities under such title III if the other States include areas that have
			 suffered a major disaster declared by the President under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act: 
			 Provided further,
			 That the Secretary may use funds appropriated for grants to States under title
			 III of the Social Security Act to make
			 payments on behalf of States for the use of the National Directory of New Hires
			 under section 453(j)(8) of such Act: 
			 Provided further,
			 That funds appropriated in this Act which are used to establish a national
			 one-stop career center system, or which are used to support the national
			 activities of the Federal-State unemployment insurance or immigration programs,
			 may be obligated in contracts, grants, or agreements with non-State entities: 
			 Provided further,
			 That funds appropriated under this Act for activities authorized under title
			 III of the Social Security Act and the
			 Wagner-Peyser Act may be used by States to fund integrated Unemployment
			 Insurance and Employment Service automation efforts, notwithstanding cost
			 allocation principles prescribed under the Office of Management and Budget
			 Circular A–87: 
			 Provided further,
			 That the Secretary, at the request of a State participating in a consortium
			 with other States, may reallot funds allotted to such State under title III of
			 the Social Security Act to other
			 States participating in the consortium in order to carry out activities that
			 benefit the administration of the unemployment compensation law of the State
			 making the request.Advances to the unemployment trust fund and
		  other fundsFor repayable
		  advances to the Unemployment Trust Fund as authorized by sections 905(d) and
		  1203 of the Social Security Act, and
		  to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of
		  the Internal Revenue Code of 1986; and for nonrepayable advances to the
		  Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the
		  Federal Unemployment Benefits and Allowances account, such sums
		  as may be necessary, which shall be available for obligation through September
		  30, 2013.
			Program administrationFor expenses of administering employment and
		  training programs, $97,320,000, together with
		  not to exceed $50,040,000 which may be expended
		  from the Employment Security Administration Account in the Unemployment Trust
		  Fund.
			Employee benefits security
		  administration
			Salaries and expensesFor necessary expenses for the Employee
		  Benefits Security Administration,
		  $195,528,000.
			Pension Benefit Guaranty
		  Corporation
			Pension benefit guaranty corporation
		  fundThe Pension Benefit
		  Guaranty Corporation (Corporation) is authorized to make such
		  expenditures, including financial assistance authorized by subtitle E of title
		  IV of the Employee Retirement Income Security Act of 1974, within limits of
		  funds and borrowing authority available to the Corporation, and in accord with
		  law, and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out
		  the program, including associated administrative expenses, through September
		  30, 2012, for the Corporation: 
		  Provided, That none of the funds
		  available to the Corporation for fiscal year 2012 shall be available for
		  obligations for administrative expenses in excess of
		  $476,901,000: 
		  Provided further, That
		  to the extent that the number of new plan participants in plans terminated by
		  the Corporation exceeds 100,000 in fiscal year 2012, an amount not to exceed an
		  additional $9,200,000 shall be available through
		  September 30, 2013 for obligation for administrative expenses for every 20,000
		  additional terminated participants: 
		  Provided further, That
		  an additional $50,000 shall be made available
		  through September 30, 2013, for obligation for investment management fees for
		  every $25,000,000 in assets received by the
		  Corporation as a result of new plan terminations or asset growth, after
		  approval by the Office of Management and Budget and notification of the
		  Committees on Appropriations of the House of Representatives and the Senate: 
		  Provided further, That
		  obligations in excess of the amounts provided in this paragraph may be incurred
		  for unforeseen and extraordinary pretermination expenses or extraordinary
		  multiemployer program related expenses after approval by the Office of
		  Management and Budget and notification of the Committees on Appropriations of
		  the House of Representatives and the Senate.
			Wage and Hour
		  Division
			Salaries and
		  expenses
			For necessary expenses for the Wage and Hour
		  Division, including reimbursement to State, Federal, and local agencies and
		  their employees for inspection services rendered,
		  $227,491,000.
			Office of Labor Management
		  Standards
			Salaries and expensesFor necessary expenses for the Office of
		  Labor Management Standards,
		  $41,367,000.
			Office of Federal Contract Compliance
		  Programs
			Salaries and expensesFor necessary expenses for the Office of
		  Federal Contract Compliance Programs,
		  $105,386,000.
			Office of Workers' Compensation
		  Programs
			Salaries and expensesFor necessary expenses for the Office of
		  Workers' Compensation Programs, $115,939,000,
		  together with $2,124,000 which may be expended
		  from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of
		  the Longshore and Harbor Worker's Compensation
		  Act.
			Special
		  benefits
			(including transfer of funds)For the payment of compensation, benefits,
		  and expenses (except administrative expenses) accruing during the current or
		  any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as
		  provided for under the heading Civilian War Benefits in the
		  Federal Security Agency Appropriation Act, 1947; the Employees' Compensation
		  Commission Appropriation Act, 1944; sections 4(c) and 5(f) of the War Claims
		  Act of 1948; and 50 percent of the additional compensation and benefits
		  required by section 10(h) of the Longshore and Harbor Workers' Compensation
		  Act, $350,000,000, together with such amounts as
		  may be necessary to be charged to the subsequent year appropriation for the
		  payment of compensation and other benefits for any period subsequent to August
		  15 of the current year: 
		  Provided, That amounts appropriated
		  may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who
		  is not the employer at the time of injury, for portions of the salary of a
		  re-employed, disabled beneficiary: 
		  Provided further, That
		  balances of reimbursements unobligated on September 30, 2011, shall remain
		  available until expended for the payment of compensation, benefits, and
		  expenses: 
		  Provided further, That
		  in addition there shall be transferred to this appropriation from the Postal
		  Service and from any other corporation or instrumentality required under 5
		  U.S.C. 8147(c) to pay an amount for its fair share of the cost of
		  administration, such sums as the Secretary determines to be the cost of
		  administration for employees of such fair share entities through September 30,
		  2012: 
		  Provided further, That
		  of those funds transferred to this account from the fair share entities to pay
		  the cost of administration of the Federal Employees' Compensation Act,
		  $59,488,000 shall be made available to the
		  Secretary as follows:
				(1)For enhancement and maintenance of
			 automated data processing systems and telecommunications systems,
			 $17,253,000;
				(2)For automated workload processing
			 operations, including document imaging, centralized mail intake, and medical
			 bill processing, $26,769,000;
				(3)For periodic roll management and medical
			 review, $15,466,000; and
				(4)The remaining funds shall be paid into the
			 Treasury as miscellaneous receipts:
				Provided further, That the Secretary
			 may require that any person filing a notice of injury or a claim for benefits
			 under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act,
			 provide as part of such notice and claim, such identifying information
			 (including Social Security account number) as such regulations may
			 prescribe.Special benefits for disabled coal
		  minersFor carrying out title
		  IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law
		  107–275, $141,227,000, to remain available until
		  expended.For making after July
		  31 of the current fiscal year, benefit payments to individuals under title IV
		  of such Act, for costs incurred in the current fiscal year, such amounts as may
		  be necessary.For making benefit
		  payments under title IV for the first quarter of fiscal year 2013,
		  $40,000,000, to remain available until
		  expended.
			Administrative expenses, energy employees
		  occupational illness compensation fundFor necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act,
		  $52,147,000, to remain available until expended:
		  
		  Provided, That the Secretary may
		  require that any person filing a claim for benefits under the Act provide as
		  part of such claim, such identifying information (including Social Security
		  account number) as may be prescribed.
			Black lung disability trust
		  fund
			(including transfer of funds)Such sums as may be necessary from the Black
		  Lung Disability Trust Fund (Fund), to remain available until
		  expended, for payment of all benefits authorized by section 9501(d)(1), (2),
		  (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and
		  payment of interest on advances, as authorized by section 9501(d)(4) of that
		  Act. In addition, the following amounts may be expended from the Fund for
		  fiscal year 2012 for expenses of operation and administration of the Black Lung
		  Benefits program, as authorized by section 9501(d)(5): not to exceed
		  $32,906,000 for transfer to the Office of
		  Workers' Compensation Programs Salaries and Expenses; not to
		  exceed $25,217,000 for transfer to Departmental
		  Management, Salaries and Expenses; not to exceed
		  $327,000 for transfer to Departmental
		  Management, Office of Inspector General; and not to exceed
		  $356,000 for payments into miscellaneous
		  receipts for the expenses of the Department of the
		  Treasury.
			Occupational safety and health
		  administration
			Salaries and expensesFor necessary expenses for the Occupational
		  Safety and Health Administration, $561,119,000,
		  including not to exceed $104,393,000 which shall
		  be the maximum amount available for grants to States under section 23(g) of the
		  Occupational Safety and Health Act (Act), which grants shall be
		  no less than 50 percent of the costs of State occupational safety and health
		  programs required to be incurred under plans approved by the Secretary under
		  section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the
		  Occupational Safety and Health Administration may retain up to
		  $200,000 per fiscal year of training institute
		  course tuition fees, otherwise authorized by law to be collected, and may
		  utilize such sums for occupational safety and health training and education: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, the Secretary is authorized, during the fiscal year ending
		  September 30, 2012, to collect and retain fees for services provided to
		  Nationally Recognized Testing Laboratories, and may utilize such sums, in
		  accordance with the provisions of 29 U.S.C. 9a, to administer national and
		  international laboratory recognition programs that ensure the safety of
		  equipment and products used by workers in the workplace: 
		  Provided further, That
		  none of the funds appropriated under this paragraph shall be obligated or
		  expended to prescribe, issue, administer, or enforce any standard, rule,
		  regulation, or order under the Act which is applicable to any person who is
		  engaged in a farming operation which does not maintain a temporary labor camp
		  and employs 10 or fewer employees: 
		  Provided further, That
		  no funds appropriated under this paragraph shall be obligated or expended to
		  administer or enforce any standard, rule, regulation, or order under the Act
		  with respect to any employer of 10 or fewer employees who is included within a
		  category having a Days Away, Restricted, or Transferred (DART) occupational
		  injury and illness rate, at the most precise industrial classification code for
		  which such data are published, less than the national average rate as such
		  rates are most recently published by the Secretary, acting through the Bureau
		  of Labor Statistics, in accordance with section 24 of the Act,
		  except—
				(1)to provide, as authorized by the Act,
			 consultation, technical assistance, educational and training services, and to
			 conduct surveys and studies;
				(2)to conduct an inspection or investigation
			 in response to an employee complaint, to issue a citation for violations found
			 during such inspection, and to assess a penalty for violations which are not
			 corrected within a reasonable abatement period and for any willful violations
			 found;
				(3)to take any action authorized by the Act
			 with respect to imminent dangers;
				(4)to take any action authorized by the Act
			 with respect to health hazards;
				(5)to take any action authorized by the Act
			 with respect to a report of an employment accident which is fatal to one or
			 more employees or which results in hospitalization of two or more employees,
			 and to take any action pursuant to such investigation authorized by the Act;
			 and
				(6)to take any action authorized by the Act
			 with respect to complaints of discrimination against employees for exercising
			 rights under the Act:
				Provided
				further, That the foregoing proviso shall not apply to any
			 person who is engaged in a farming operation which does not maintain a
			 temporary labor camp and employs 10 or fewer employees: 
			 Provided further,
			 That $10,729,000 shall be available for Susan
			 Harwood training grants.Mine safety and health
		  administration
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses for the Mine Safety
		  and Health Administration, $371,500,000,
		  including purchase and bestowal of certificates and trophies in connection with
		  mine rescue and first-aid work, and the hire of passenger motor vehicles,
		  including up to $2,000,000 for mine rescue and
		  recovery activities; in addition, not to exceed
		  $750,000 may be collected by the National Mine
		  Health and Safety Academy for room, board, tuition, and the sale of training
		  materials, otherwise authorized by law to be collected, to be available for
		  mine safety and health education and training activities, notwithstanding 31
		  U.S.C. 3302; and, in addition, the Mine Safety and Health Administration may
		  retain up to $1,475,000 from fees collected for
		  the approval and certification of equipment, materials, and explosives for use
		  in mines, and may utilize such sums for such activities; and, in addition, the
		  Secretary may transfer from amounts provided under this heading up to
		  $2,000,000 to Departmental
		  Management for activities related to the Office of the Solicitor's
		  caseload before the Federal Mine Safety and Health Review Commission; the
		  Secretary is authorized to accept lands, buildings, equipment, and other
		  contributions from public and private sources and to prosecute projects in
		  cooperation with other agencies, Federal, State, or private; the Mine Safety
		  and Health Administration is authorized to promote health and safety education
		  and training in the mining community through cooperative programs with States,
		  industry, and safety associations; the Secretary is authorized to recognize the
		  Joseph A. Holmes Safety Association as a principal safety association and,
		  notwithstanding any other provision of law, may provide funds and, with or
		  without reimbursement, personnel, including service of Mine Safety and Health
		  Administration officials as officers in local chapters or in the national
		  organization; and any funds available to the Department of Labor may be used,
		  with the approval of the Secretary, to provide for the costs of mine rescue and
		  survival operations in the event of a major
		  disaster.
			Bureau of labor
		  statistics
			Salaries and expensesFor necessary expenses for the Bureau of
		  Labor Statistics, including advances or reimbursements to State, Federal, and
		  local agencies and their employees for services rendered,
		  $542,921,000, together with not to exceed
		  $68,303,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund, of
		  which $1,500,000 may be used to fund the mass
		  layoff statistics program under section 15 of the Wagner-Peyser
		  Act.
			Office of disability employment
		  policy
			Salaries and expensesFor necessary expenses for the Office of
		  Disability Employment Policy to provide leadership, develop policy and
		  initiatives, and award grants furthering the objective of eliminating barriers
		  to the training and employment of people with disabilities,
		  $38,953,000.
			Departmental
		  management
			Salaries and
		  expenses
			(Including transfer of funds)For necessary expenses for Departmental
		  Management, including the hire of three sedans,
		  $366,535,000, together with not to exceed
		  $326,000, which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund: 
		  Provided, That
		  $66,500,000 for the Bureau of International
		  Labor Affairs shall be available for obligation through December 31, 2012: 
		  Provided further, That
		  funds available to the Bureau of International Labor Affairs may be used to
		  administer or operate international labor activities, bilateral and
		  multilateral technical assistance, and microfinance programs, by or through
		  contracts, grants, subgrants and other arrangements: 
		  Provided further, That
		  $40,000,000 shall be for programs to combat
		  exploitative child labor internationally: 
		  Provided further, That
		  not less than $6,500,000 shall be used to
		  implement model programs that address worker rights issues through technical
		  assistance in countries with which the United States has free trade agreements
		  or trade preference programs: 
		  Provided further, That
		  funds available for the acquisition of Departmental information technology,
		  architecture, infrastructure, equipment, software and related needs may be
		  allocated to agencies of the Department by the Department’s Chief Information
		  Officer: 
		  Provided further, That
		  $8,500,000 shall be used for program evaluation
		  and shall be available for obligation through September 30, 2013: Provided further, That funds available
		  for program evaluation may be transferred to any other appropriate account in
		  the Department for such purpose: Provided
			 further, That the funds available to the Women's Bureau may
		  be used for grants to serve and promote the interests of women in the
		  workforce.
			Veterans employment and
		  trainingNot to exceed
		  $210,735,000 may be derived from the Employment
		  Security Administration Account in the Unemployment Trust Fund to carry out the
		  provisions of 38 U.S.C. 4100–4113, 4211–4215, and 4321–4327, and Public Law
		  103–353, and which shall be available for obligation by the States through
		  December 31, 2012, of which $2,444,000 is for
		  the National Veterans' Employment and Training Services
		  Institute.
			In addition, to carry out Department of
		  Labor programs under section 5(a)(1) of the Homeless Veterans Comprehensive
		  Assistance Act of 2001 and the Veterans Workforce Investment Programs under
		  section 168 of the Workforce Investment Act,
		  $47,879,000, of which
		  $9,622,000 shall be available for obligation for
		  the period July 1, 2012 through June 30, 2013.
			Office of inspector generalFor salaries and expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $77,937,000, together with not to
		  exceed $5,909,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust
		  Fund.
			General
		  provisions
			101.None of the funds appropriated in this Act
			 for the Job Corps shall be used to pay the salary of an individual, either as
			 direct costs or any proration as an indirect cost, at a rate in excess of
			 Executive Level I.
				(transfer of
		  funds)
				102.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the current fiscal year for the
			 Department of Labor in this Act may be transferred between a program, project,
			 or activity, but no such program, project, or activity shall be increased by
			 more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further,
			 That the Committees on Appropriations of the House of Representatives and the
			 Senate are notified at least 15 days in advance of any transfer.
			103.In accordance with Executive Order No.
			 13126, none of the funds appropriated or otherwise made available pursuant to
			 this Act shall be obligated or expended for the procurement of goods mined,
			 produced, manufactured, or harvested or services rendered, whole or in part, by
			 forced or indentured child labor in industries and host countries already
			 identified by the United States Department of Labor prior to enactment of this
			 Act.
			104.None of the funds made available to the
			 Department of Labor for grants under section 414(c) of the American
			 Competitiveness and Workforce Improvement Act of 1998 may be used for any
			 purpose other than training in the occupations and industries for which
			 employers are using H–1B visas to hire foreign workers, and the related
			 activities necessary to support such training.
			105.None of the funds appropriated in this Act
			 under the heading Employment and Training Administration shall
			 be used by a recipient or subrecipient of such funds to pay the salary and
			 bonuses of an individual, either as direct costs or indirect costs, at a rate
			 in excess of Executive Level II. This limitation shall not apply to vendors
			 providing goods and services as defined in Office of Management and Budget
			 Circular A–133. Where States are recipients of such funds, States may establish
			 a lower limit for salaries and bonuses of those receiving salaries and bonuses
			 from subrecipients of such funds, taking into account factors including the
			 relative cost-of-living in the State, the compensation levels for comparable
			 State or local government employees, and the size of the organizations that
			 administer Federal programs involved including Employment and Training
			 Administration programs. Notwithstanding this section, the limitation on
			 salaries for the Job Corps shall continue to be governed by section 101 of this
			 Act.
			106.The Secretary shall take no action to
			 amend, through regulatory or administration action, the definition established
			 in section 667.220 of title 20 of the Code of Federal Regulations for functions
			 and activities under title I of WIA, or to modify, through regulatory or
			 administrative action, the procedure for redesignation of local areas as
			 specified in subtitle B of title I of that Act (including applying the
			 standards specified in section 116(a)(3)(B) of that Act, but notwithstanding
			 the time limits specified in section 116(a)(3)(B) of that Act), until such time
			 as legislation reauthorizing the Act is enacted. Nothing in the preceding
			 sentence shall permit or require the Secretary to withdraw approval for such
			 redesignation from a State that received the approval not later than October
			 12, 2005, or to revise action taken or modify the redesignation procedure being
			 used by the Secretary in order to complete such redesignation for a State that
			 initiated the process of such redesignation by submitting any request for such
			 redesignation not later than October 26, 2005.
				(including transfer of
		  funds)
				107.Funds available to the Employment and
			 Training Administration under this Act under Public Law 112–10, either directly
			 or through a set-aside, for technical assistance services to grantees may be
			 transferred to Program Administration when it is determined that
			 those services will be more efficiently performed by Federal employees.
				(including transfer of
		  funds)
				108.(a)The Secretary
			 may reserve not more than 0.5 percent from each appropriation made available in
			 this Act identified in subsection (b) in order to carry out evaluations of any
			 of the programs or activities that are funded under such accounts. Any funds
			 reserved under this section shall be transferred to Departmental
			 Management for use by the Office of the Chief Evaluation Officer within
			 the Department of Labor, and shall be available for obligation through
			 September 30, 2013: 
			 Provided, That such funds shall
			 only be available if the Chief Evaluation Officer of the Department of Labor
			 submits a plan to the Committees on Appropriations of the House of
			 Representatives and the Senate describing the evaluations to be carried out 15
			 days in advance of any transfer.
				(b)The
			 accounts referred to in subsection (a) are: Office of Job Corps,
			 State Unemployment Insurance and Employment Service Operations,
			 Employee Benefits Security Administration, Office of
			 Workers' Compensation Programs, Wage and Hour Division,
			 Office of Federal Contract Compliance Programs, Office of
			 Labor Management Standards, Occupational Safety and Health
			 Administration, Mine Safety and Health Administration,
			 and Veterans Employment and Training.
				109.None of the amounts made available under
			 this Act may be used to enforce the rule entitled “Wage Methodology for the
			 Temporary Non-Agricultural Employment H–2B Program” (76 Fed. Reg. 3452 (January
			 19, 2011)).
				This title may be cited as the
			 Department of Labor Appropriations
			 Act, 2012.
				IIDepartment of Health and Human
			 Services
			Health resources and services
		  administration
			Health resources and servicesFor carrying out titles II, III, IV, VII,
		  VIII, X, XI, XII, XIX, and XXVI of the Public
		  Health Service Act (referred to in this Act as PHS
		  Act), section 427(a) of the Federal Coal Mine Health and Safety Act,
		  title V and sections 711, 1128E, and 1820 of the Social Security Act, the Health Care Quality
		  Improvement Act of 1986, the Native Hawaiian Health Care Act of 1988, the
		  Cardiac Arrest Survival Act of 2000, section 712 of the American Jobs Creation
		  Act of 2004, and the Stem Cell Therapeutic and Research Act of 2005,
		  $6,204,517,000, of which
		  $41,118,000 from general revenues,
		  notwithstanding section 1820(j) of the Social
		  Security Act, shall be available for carrying out the Medicare rural
		  hospital flexibility grants program under such section: 
		  Provided, That of the funds made
		  available under this heading for carrying out the Medicare rural hospital
		  flexibility grant program, $1,000,000 shall be
		  to carry out section 1820(g)(6) of the Social Security Act: 
		  Provided further, That
		  amounts provided for such grants shall be available for the purchase and
		  implementation of telehealth services, including pilots and demonstrations on
		  the use of electronic health records to coordinate rural veterans care between
		  rural providers and the Department of Veterans Affairs through the use of the
		  VISTA-Electronic Health Record: 
		  Provided further, That
		  sections 747(c)(2), 751(j)(2), and the proportional funding amounts in
		  paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to
		  funds made available in this paragraph: 
		  Provided further, That
		  of the funds made available under this heading,
		  $129,000 shall be available until expended for
		  facilities renovations at the Gillis W. Long Hansen's Disease Center: 
		  Provided further, That
		  in addition to fees authorized by section 427(b) of the Health Care Quality
		  Improvement Act of 1986, fees shall be collected for the full disclosure of
		  information under the Act sufficient to recover the full costs of operating the
		  National Practitioner Data Bank, and shall remain available until expended to
		  carry out that Act: 
		  Provided further, That
		  fees collected for the full disclosure of information under the Health
		  Care Fraud and Abuse Data Collection Program, authorized by section
		  1128E(d)(2) of the Social Security
		  Act, shall be sufficient to recover the full costs of operating the
		  program, and shall remain available until expended to carry out that Act: 
		  Provided further, That
		  no more than $40,000 shall be available until
		  expended for carrying out the provisions of section 224(o) of the PHS Act
		  including associated administrative expenses and relevant evaluations: 
		  Provided further, That
		  no more than $100,000,000 shall be available
		  until expended for carrying out the provisions of Public Law 104–73 and for
		  expenses incurred by the Department of Health and Human Services (referred to
		  in this title as HHS) pertaining to administrative claims made
		  under such law: 
		  Provided further, That
		  of the funds made available under this heading,
		  $299,400,000 shall be for the program under
		  title X of the PHS Act to provide for voluntary family planning projects: 
		  Provided further, That
		  amounts provided to said projects under such title shall not be expended for
		  abortions, that all pregnancy counseling shall be nondirective, and that such
		  amounts shall not be expended for any activity (including the publication or
		  distribution of literature) that in any way tends to promote public support or
		  opposition to any legislative proposal or candidate for public office: 
		  Provided further, That
		  of the funds available under this heading,
		  $1,995,670,000 shall remain available to the
		  Secretary of HHS (referred to in this title as Secretary)
		  through September 30, 2014, for parts A and B of title XXVI of the PHS Act: 
		  Provided further, That
		  within the amounts provided for part A of title XXVI of the PHS Act,
		  $6,021,000 shall be available to the Secretary
		  through September 30, 2014, and shall be available to qualifying jurisdictions,
		  within 30 days of enactment, for increasing supplemental grants for fiscal year
		  2012 to metropolitan and transitional areas that received grant funding in
		  fiscal year 2011 under subparts I and II of part A of title XXVI of the PHS Act
		  to ensure that an area's total funding under subparts I and II of part A for
		  fiscal year 2012, together with the amount of this additional funding, is not
		  less than 92.4 percent of the amount of such area's total funding under part A
		  for fiscal year 2006: 
		  Provided further, That
		  notwithstanding section 2603(c)(1) of the PHS Act, the additional funding to
		  areas under the immediately preceding proviso, which may be used for costs
		  incurred during fiscal year 2011, shall be available to the area for obligation
		  from the date of the award through the end of the grant year for the award: 
		  Provided further, That
		  within amounts provided for part B of title XXVI of the PHS Act,
		  $900,000,000 shall be for State AIDS Drug
		  Assistance Programs authorized by section 311(c) or section 2616 of the PHS
		  Act: 
		  Provided further, That
		  in addition to amounts provided herein,
		  $25,000,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out parts A, B, C, and D of
		  title XXVI of the PHS Act to fund section 2691 Special Projects of National
		  Significance: 
		  Provided further, That
		  notwithstanding sections 502(a)(1) and 502(b)(1) of the
		  Social Security Act, not to exceed
		  $60,171,000 shall be available for carrying out
		  special projects of regional and national significance pursuant to section
		  501(a)(2) of such Act and up to $10,400,000
		  shall be available for projects described in paragraphs (A) through (F) of
		  section 501(a)(3) of such Act: 
		  Provided further, That
		  funds available to carry out section 846 of the PHS Act and the National Health
		  Service Corps may be used to make prior year adjustments to prior year awards
		  made under these sections: 
		  Provided further, That
		  notwithstanding section 338J(k) of the PHS Act,
		  $10,055,000 shall be available for State Offices
		  of Rural Health: 
		  Provided further,
		  That, for any program operating under section 751 of the PHS Act on or before
		  January 1, 2009, the Secretary may waive any of the requirements contained in
		  sections 751(d)(2)(A) and 751(d)(2)(B) of such Act: 
		  Provided further, That
		  notwithstanding section 399BB(g) of the PHS Act, funds made available under
		  this heading for section 399BB of the PHS Act are for carrying out the program
		  as authorized under section 399BB(a)–(f) of such Act: 
		  Provided further, That
		  the Secretary may collect a fee of 0.1 percent of each purchase of 340B drugs
		  from entities participating in the Drug Pricing Program pursuant to section
		  340B of the PHS Act to pay for the operating costs of such program: 
		  Provided further, That
		  fees pursuant to the 340B Drug Pricing Program shall be collected by
		  manufacturers at the time of sale, and shall be credited to this account, to
		  remain available until expended.
			Health education assistance loans program
		  accountSuch sums as may be
		  necessary to carry out the purpose of the program, as authorized by title VII
		  of the PHS Act. For administrative expenses to carry out the guaranteed loan
		  program, including section 709 of the PHS Act,
		  $2,841,000.
			Vaccine injury compensation program trust
		  fundFor payments from the
		  Vaccine Injury Compensation Program Trust Fund (Trust Fund),
		  such sums as may be necessary for claims associated with vaccine-related injury
		  or death with respect to vaccines administered after September 30, 1988,
		  pursuant to subtitle 2 of title XXI of the PHS
		  Act, to remain available until expended: 
		  Provided, That for necessary
		  administrative expenses, not to exceed
		  $6,489,000 shall be available from the Trust
		  Fund to the Secretary.
			Centers for disease control and
		  prevention
			Disease control, research, and
		  trainingTo carry out titles
		  II, III, VII, XI, XV, XVII, XIX, XXI, XXIII, and XXVI of the PHS Act, sections
		  101, 102, 103, 201, 202, 203, 301, 501, and 514 of the Federal Mine Safety and
		  Health Act of 1977, section 13 of the Mine Improvement and New Emergency
		  Response Act of 2006, sections 20, 21, and 22 of the Occupational Safety and
		  Health Act of 1970, titles II and IV of the Immigration and Nationality Act, section 501 of
		  the Refugee Education Assistance Act of 1980, and for expenses necessary to
		  support activities related to countering potential biological, nuclear,
		  radiological, and chemical threats to civilian populations; including purchase
		  and insurance of official motor vehicles in foreign countries; and purchase,
		  hire, maintenance, and operation of aircraft,
		  $5,765,735,000, of which
		  $30,000,000 shall remain available until
		  expended for business services, equipment, construction and renovation of
		  facilities; of which $561,001,000 shall remain
		  available until expended for the Strategic National Stockpile under section
		  319F–2 of the PHS Act; of which $118,741,000 for
		  international HIV/AIDS shall remain available through September 30, 2013; of
		  which $10,000,000 shall remain available through
		  September 30, 2013 for incentive grants related to tobacco policies: 
		  Provided, That in addition, such
		  sums as may be derived from authorized user fees, which shall be credited to
		  this account and shall be available until expended: 
		  Provided further, That
		  in addition to amounts provided herein, the following amounts shall be
		  available from amounts available under section 241 of the PHS Act: (1)
		  $12,864,000 to carry out the National
		  Immunization Surveys; (2) $138,683,000 to carry
		  out the National Center for Health Statistics surveys; (3)
		  $109,086,000 to carry out Public Health
		  Scientific Services; and (4) $106,724,000 to
		  carry out research activities within the National Occupational Research Agenda:
		  
		  Provided further, That
		  none of the funds made available for injury prevention and control at the
		  Centers for Disease Control and Prevention (referred to in this title as
		  CDC) may be used, in whole or in part, to advocate or promote
		  gun control: 
		  Provided further, That
		  of the funds made available under this heading, up to
		  $1,000 per eligible employee of the CDC shall be
		  made available until expended for Individual Learning Accounts: 
		  Provided further, That
		  the Director of CDC may redirect the total amount made available under
		  authority of Public Law 101–502, section 3, dated November 3, 1990, to
		  activities the Director of CDC may so designate: 
		  Provided further, That
		  the Committees on Appropriations of the House of Representatives and the Senate
		  are to be notified promptly of any such redirection: 
		  Provided further, That
		  funds available under this heading shall be available for making grants under
		  section 1509 of the PHS Act to not less than 21 States, tribes, or tribal
		  organizations: 
		  Provided further, That
		  of the funds appropriated, $10,000 shall be for
		  official reception and representation expenses when specifically approved by
		  the Director of CDC: 
		  Provided further, That
		  employees of the CDC or the Public Health Service, both civilian and
		  Commissioned Officers, detailed to States, municipalities, or other
		  organizations under authority of section 214 of the PHS Act, or in overseas
		  assignments, shall be treated as non-Federal employees for reporting purposes
		  only and shall not be included within any personnel ceiling applicable to the
		  Agency, Service, or the Department of HHS during the period of detail or
		  assignment: 
		  Provided further, That
		  the CDC may establish a Working Capital Fund, with the authorities equivalent
		  to those provided in 42 U.S.C. 231, to improve the provision of supplies and
		  service: 
		  Provided further, That
		  unobligated amounts provided for Business Services Support in fiscal year 2012
		  may be transferred to the Working Capital Fund: 
		  Provided further, That
		  funds made available for the Epidemiology-Laboratory Capacity Grants program
		  shall be available notwithstanding paragraphs (1)–(3) of subsection (b) of
		  section 2821 of the PHS Act.In
		  addition, for necessary expenses to administer the Energy Employees
		  Occupational Illness Compensation Program Act,
		  $55,358,000, to remain available until expended,
		  of which $4,500,000 shall be for use by or in
		  support of the Advisory Board on Radiation and Worker Health
		  (Board) to carry out its statutory responsibilities, including
		  obtaining audits, technical assistance, and other support from the Board's
		  audit contractor with regard to radiation dose estimation and reconstruction
		  efforts, site profiles, procedures, and review of Special Exposure Cohort
		  petitions and evaluation reports: 
		  Provided, That this amount shall be
		  available consistent with the provision regarding administrative expenses in
		  section 151(b) of division B, title I of Public Law
		  106–554.
			National institutes of
		  health
			National cancer instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to cancer,
		  $5,001,623,000, of which up to
		  $8,000,000 may be used for facilities repairs
		  and improvements at the National Cancer Institute—Frederick Federally Funded
		  Research and Development Center in Frederick,
		  Maryland.
			National heart, lung, and blood
		  instituteFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to cardiovascular, lung, and blood diseases, and
		  blood and blood products,
		  $3,036,189,000.
			National institute of dental and
		  craniofacial researchFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to dental disease,
		  $404,997,000.
			National institute of diabetes and
		  digestive and kidney diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to diabetes
		  and digestive and kidney disease,
		  $1,772,045,000.
			National institute of neurological
		  disorders and strokeFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to neurological disorders and stroke,
		  $1,603,741,000.
			National institute of allergy and
		  infectious diseases
			(including transfer of funds)For carrying out section 301 and title IV of
		  the PHS Act with respect to allergy
		  and infectious diseases, $4,725,288,000: 
		  Provided, That
		  $299,000,000 may be made available to
		  International Assistance Programs Global Fund to Fight HIV/AIDS,
		  Malaria, and Tuberculosis, to remain available until
		  expended.
			National institute of general medical
		  sciencesFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to general medical sciences,
		  $2,347,309,000.
			Eunice kennedy shriver national institute
		  of child health and human developmentFor carrying out section 301 and title IV of
		  the PHS Act with respect to child
		  health and human development,
		  $1,303,016,000.
			National eye instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to eye
		  diseases and visual disorders,
		  $692,938,000.
			National institute of environmental health
		  sciencesFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to environmental health sciences,
		  $676,033,000.
			National institute on agingFor carrying out section 301 and title IV of
		  the PHS Act with respect to aging,
		  $1,088,091,000.
			National institute of arthritis and
		  musculoskeletal and skin diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to arthritis
		  and musculoskeletal and skin diseases,
		  $528,332,000.
			National institute on deafness and other
		  communication disordersFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to deafness and other communication disorders,
		  $410,482,000.
			National institute of nursing
		  researchFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to nursing research,
		  $142,755,000.
			National institute on alcohol abuse and
		  alcoholismFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to alcohol abuse and alcoholism,
		  $453,127,000.
			National institute on drug
		  abuseFor carrying out section
		  301 and title IV of the PHS Act with
		  respect to drug abuse,
		  $1,038,714,000.
			National institute of mental
		  healthFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to mental health,
		  $1,460,671,000.
			National human genome research
		  instituteFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to human genome research,
		  $505,738,000.
			National institute of biomedical imaging
		  and bioengineeringFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to biomedical imaging and bioengineering research,
		  $333,671,000.
			National center for complementary and
		  alternative medicineFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to complementary and alternative medicine,
		  $126,275,000.
			National institute on minority health and
		  health disparitiesFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to minority health and health disparities research,
		  including the implementation of any planned reorganization related to the
		  transfer of the Research Centers in Minority Institutions program from the
		  National Center for Research Resources,
		  $272,650,000.
			John e. fogarty international
		  centerFor carrying out the
		  activities of the John E. Fogarty International Center (described in subpart 2
		  of part E of title IV of the PHS
		  Act),
		  $68,653,000.
			National library of medicineFor carrying out section 301 and title IV of
		  the PHS Act with respect to health
		  information communications, $358,979,000, of
		  which $4,000,000 shall be available until
		  expended for improvement of information systems: 
		  Provided, That in fiscal year 2012,
		  the National Library of Medicine may enter into personal services contracts for
		  the provision of services in facilities owned, operated, or constructed under
		  the jurisdiction of the National Institutes of Health (referred to in this
		  title as NIH): 
		  Provided further, That
		  in addition to amounts provided herein,
		  $8,200,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the purposes of the
		  National Information Center on Health Services Research and Health Care
		  Technology established under section 478A of the PHS Act and related health
		  services.
			NATIONAL CENTER FOR ADVANCING TRANSLATIONAL
		  SCIENCESFor carrying out
		  section 301 and title IV of the PHS Act with respect to translational sciences,
		  $582,326,000: 
		  Provided, That up to
		  $20,000,000 shall be available to implement
		  section 402C of the PHS Act, relating to the Cures Acceleration
		  Network.
			Office of the directorFor carrying out the responsibilities of the
		  Office of the Director, NIH, $1,439,064,000, of
		  which up to $25,000,000 shall be used to carry
		  out section 213 of this Act: 
		  Provided, That funding shall be
		  available for the purchase of not to exceed 29 passenger motor vehicles for
		  replacement only: 
		  Provided further, That
		  the NIH is authorized to collect third party payments for the cost of clinical
		  services that are incurred in NIH research facilities and that such payments
		  shall be credited to the NIH Management Fund: 
		  Provided further, That
		  all funds credited to such Fund shall remain available for one fiscal year
		  after the fiscal year in which they are deposited: 
		  Provided further, That
		  $537,811,000 shall be available for the Common
		  Fund established under section 402A(c)(1) of the PHS Act: 
		  Provided further, That
		  of the funds provided $10,000 shall be for
		  official reception and representation expenses when specifically approved by
		  the Director of the NIH: 
		  Provided further, That
		  the Office of AIDS Research within the Office of the Director of the NIH may
		  spend up to $8,000,000 to make grants for
		  construction or renovation of facilities as provided for in section
		  2354(a)(5)(B) of the PHS Act.
			Buildings and facilitiesFor the study of, construction of,
		  renovation of, and acquisition of equipment for, facilities of or used by the
		  NIH, including the acquisition of real property,
		  $125,581,000, to remain available until
		  expended.
			Substance abuse and mental health services
		  administration
			Substance abuse and mental health
		  services
			CENTER FOR MENTAL HEALTH
		  SERVICESFor carrying out
		  titles III, V, and XIX of the PHS Act with respect to mental health, and the
		  Protection and Advocacy for Individuals with Mental Illness Act,
		  $949,643,000: 
		  Provided, That notwithstanding
		  section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out
		  section 520A shall be available for carrying out section 1971 of the PHS
		  Act: Provided further, That in
		  addition to amounts provided herein, $20,997,000
		  shall be available under section 241 of the PHS Act to carry out subpart I of
		  part B of title XIX of the PHS Act to fund section 1920(b) technical
		  assistance, national data, data collection and evaluation activities, and
		  further that the total available under this Act for section 1920(b) activities
		  shall not exceed 5 percent of the amounts appropriated for subpart I of part B
		  of title XIX: Provided
			 further, That section 520E(b)(2) of the PHS Act shall not
		  apply to funds appropriated under this Act for fiscal year 2012:
			 Provided further, That of the amount appropriated under this
		  heading, $40,800,000 shall be for the National
		  Child Traumatic Stress Initiative as described in section 582 of the PHS
		  Act.
			CENTER FOR SUBSTANCE ABUSE
		  TREATMENTFor carrying out
		  titles III, V, and XIX of the PHS Act with respect to substance abuse treatment
		  and section 1922(a) of the PHS Act with respect to substance abuse prevention,
		  $2,113,027,000: 
		  Provided, That in addition to
		  amounts provided herein, the following amounts shall be available under section
		  241 of the PHS Act: (1) $79,200,000 to carry out
		  subpart II of part B of title XIX of the PHS Act to fund technical assistance,
		  national data, data collection and evaluation activities under section 1935(b)
		  of such Act, and further that the total available under this Act for section
		  1935(b) activities shall not exceed 5 percent of the amounts appropriated for
		  subpart II of part B of title XIX; and (2)
		  $2,000,000 to evaluate substance abuse treatment
		  programs.
			CENTER FOR SUBSTANCE ABUSE
		  PREVENTIONFor carrying out
		  titles III and V of the PHS Act with respect to substance abuse prevention,
		  $186,361,000.
			HEALTH SURVEILLANCE AND PROGRAM
		  SUPPORTFor program support in
		  carrying out titles III, V and XIX of the PHS Act and the Protection and
		  Advocacy for Individuals with Mental Illness Act in the Substance Abuse and
		  Mental Health Services Administration,
		  $105,606,000: 
		  Provided, That in addition to
		  amounts provided herein, $27,428,000 shall be
		  available under section 241 of the PHS Act to supplement funds available to
		  carry out national surveys on drug abuse and mental health, to collect and
		  analyze program data, and to conduct public awareness and technical assistance
		  activities: Provided further,
		  That funds made available under this heading may be used to supplement program
		  support funding provided under the headings Center for Mental Health
		  Services, Center for Substance Abuse Prevention, and
		  Center for Substance Abuse
		  Treatment.
			Agency for healthcare research and
		  quality
			Healthcare research and
		  qualityFor carrying out
		  titles III and IX of the PHS Act,
		  part A of title XI of the Social Security
		  Act, and section 1013 of the Medicare Prescription Drug,
		  Improvement, and Modernization Act of 2003,
		  $372,053,000 shall be available from amounts
		  available under section 241 of the PHS Act, notwithstanding subsection 947(c)
		  of such Act: 
		  Provided, That in addition, amounts
		  received from Freedom of Information Act fees, reimbursable and interagency
		  agreements, and the sale of data shall be credited to this appropriation and
		  shall remain available until expended.
			Centers for medicare and medicaid
		  services
			Grants to states for medicaidFor carrying out, except as otherwise
		  provided, titles XI and XIX of the Social
		  Security Act, $184,279,110,000, to
		  remain available until expended.For making, after May 31, 2012, payments to
		  States under title XIX or in the case of section 1928 on behalf of States under
		  title XIX of the Social Security Act
		  for the last quarter of fiscal year 2012 for unanticipated costs, incurred for
		  the current fiscal year, such sums as may be necessary.For making payments to States or in the case
		  of section 1928 on behalf of States under title XIX of the
		  Social Security Act for the first
		  quarter of fiscal year 2013, $90,614,082,000, to
		  remain available until expended.Payment under title XIX may be made for any
		  quarter with respect to a State plan or plan amendment in effect during such
		  quarter, if submitted in or prior to such quarter and approved in that or any
		  subsequent quarter.
			Payments to health care trust
		  fundsFor payment to the
		  Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical
		  Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of
		  the Social Security Act, sections
		  103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d) of
		  Public Law 97–248, and for administrative expenses incurred pursuant to section
		  201(g) of the Social Security Act,
		  $231,012,000,000.In addition, for making matching payments
		  under section 1844, and benefit payments under section 1860D–16 of the
		  Social Security Act, not anticipated
		  in budget estimates, such sums as may be
		  necessary.
			Program managementFor carrying out, except as otherwise
		  provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of
		  the PHS Act, the Clinical Laboratory
		  Improvement Amendments of 1988, and other responsibilities of the Centers for
		  Medicare and Medicaid Services, not to exceed
		  $4,044,876,000, to be transferred from the
		  Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical
		  Insurance Trust Fund, as authorized by section 201(g) of the
		  Social Security Act; together with all
		  funds collected in accordance with section 353 of the PHS Act and section
		  1857(e)(2) of the Social Security Act,
		  funds retained by the Secretary pursuant to section 302 of the Tax Relief and
		  Health Care Act of 2006; and such sums as may be collected from authorized user
		  fees and the sale of data, which shall be credited to this account and remain
		  available until expended: 
		  Provided, That all funds derived in
		  accordance with 31 U.S.C. 9701 from organizations established under title XIII
		  of the PHS Act shall be credited to and available for carrying out the purposes
		  of this appropriation: 
		  Provided further, That
		  $34,000,000, to remain available through
		  September 30, 2013, shall be for contract costs for the Healthcare Integrated
		  General Ledger Accounting System: 
		  Provided further, That
		  the Secretary is directed to collect fees in fiscal year 2012 from Medicare
		  Advantage organizations pursuant to section 1857(e)(2) of the
		  Social Security Act and from eligible
		  organizations with risk-sharing contracts under section 1876 of that Act
		  pursuant to section 1876(k)(4)(D) of that Act.
			Health care fraud and abuse control
		  accountIn addition to amounts
		  otherwise available for program integrity and program management,
		  $581,000,000, to remain available through
		  September 30, 2013, to be transferred from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized
		  by section 201(g) of the Social Security Act, of which
		  $345,715,000 shall be for the Medicare Integrity
		  Program at the Centers for Medicare and Medicaid Services, including
		  administrative costs, to conduct oversight activities for Medicare Advantage
		  and the Medicare Prescription Drug Program authorized in title XVIII of the
		  Social Security Act and for activities listed in section 1893 of such Act; of
		  which $97,556,000 shall be for the HHS Office of
		  Inspector General to carry out fraud and abuse activities authorized by section
		  1817(k)(3) of such Act; of which $44,644,000
		  shall be for the Medicaid and Children's Health Insurance Program
		  (CHIP) program integrity activities; and of which
		  $93,085,000 shall be for the Department of
		  Justice to carry out fraud and abuse activities authorized by section
		  1817(k)(3) of such Act: 
		  Provided, That of the amounts
		  provided under this heading, $311,000,000 is
		  provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget
		  and Emergency Deficit Control Act of 1985:
			 Provided further, That the report required by section
		  1817(k)(5) of the Social Security Act for fiscal year 2012 shall include
		  measures of the operational efficiency and impact on fraud, waste, and abuse in
		  the Medicare, Medicaid, and CHIP programs for the funds provided by this
		  appropriation.
			Administration for children and
		  families
			Payments to states for child support
		  enforcement and family support programsFor making payments to States or other
		  non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the
		  Social Security Act and the Act of
		  July 5, 1960, $2,305,035,000, to remain
		  available until expended; and for such purposes for the first quarter of fiscal
		  year 2013, $1,100,000,000, to remain available
		  until expended.For making
		  payments to each State for carrying out the program of Aid to Families with
		  Dependent Children under title IV–A of the Social
		  Security Act before the effective date of the program of Temporary
		  Assistance for Needy Families with respect to such State, such sums as may be
		  necessary: 
		  Provided, That the sum of the
		  amounts available to a State with respect to expenditures under such title IV–A
		  in fiscal year 1997 under this appropriation and under such title IV–A as
		  amended by the Personal Responsibility and Work Opportunity Reconciliation Act
		  of 1996 shall not exceed the limitations under section 116(b) of such
		  Act.For making, after May 31 of
		  the current fiscal year, payments to States or other non-Federal entities under
		  titles I, IV–D, X, XI, XIV, and XVI of the Social
		  Security Act and the Act of July 5, 1960, for the last 3 months of
		  the current fiscal year for unanticipated costs, incurred for the current
		  fiscal year, such sums as may be necessary.
			Low income home energy
		  assistanceFor making payments
		  under subsections (b), (d), and (e) of section 2602 of the Low Income Home
		  Energy Assistance Act of 1981, $3,600,580,000,
		  of which $3,400,653,000 shall be for payments
		  under subsections (b) and (d) of such section; and of which
		  $199,927,000 shall be for payments under
		  subsection (e) of such section, to be made notwithstanding the designation
		  requirements of such subsection: 
		  Provided, That all of the funds
		  provided in this Act for subsections (b) and (d) shall be allocated as though
		  the total appropriation for such payments for fiscal year 2012 was less than
		  $1,975,000,000: 
		  Provided further, That
		  notwithstanding section 2609A(a), of the amounts appropriated under section
		  2602(b), not more than $3,000,000 of such
		  amounts may be reserved by the Secretary for technical assistance, training,
		  and monitoring of program activities for compliance with internal controls,
		  policies and procedures.
			Refugee and entrant
		  assistanceFor necessary
		  expenses for refugee and entrant assistance activities authorized by section
		  414 of the Immigration and Nationality
		  Act and section 501 of the Refugee Education Assistance Act of 1980,
		  for carrying out section 462 of the Homeland Security Act of 2002, section 235
		  of the William Wilberforce Trafficking Victims Protection Reauthorization Act
		  of 2008, and the Trafficking Victims Protection Act of 2000, for costs
		  associated with the care and placement of unaccompanied alien children, and for
		  carrying out the Torture Victims Relief Act of 1998,
		  $787,639,000, of which up to
		  $9,794,000 shall be available to carry out the
		  Trafficking Victims Protection Act of 2000: 
		  Provided, That funds appropriated
		  under this heading pursuant to section 414(a) of the
		  Immigration and Nationality Act,
		  section 462 of the Homeland Security Act of 2002, section 235 of the William
		  Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the
		  Trafficking Victims Protection Act of 2000 for fiscal year 2012 shall be
		  available for the costs of assistance provided and other activities to remain
		  available through September 30, 2014.
			Payments to states for the child care and
		  development block grantFor
		  carrying out the Child Care and Development
		  Block Grant Act of 1990,
		  $2,222,627,000 shall be used to supplement, not
		  supplant State general revenue funds for child care assistance for low-income
		  families: 
		  Provided, That
		  $18,922,000 shall be available for child care
		  resource and referral and school-aged child care activities, of which
		  $1,000,000 shall be available to the Secretary
		  for a competitive grant for the operation of a national toll free hotline and
		  Web site to develop and disseminate child care consumer education information
		  for parents and help parents access child care in their local community: 
		  Provided further,
		  That, in addition to the amounts required to be reserved by the States under
		  section 658G, $283,592,000 shall be reserved by
		  the States for activities authorized under section 658G, of which
		  $104,005,000 shall be for activities that
		  improve the quality of infant and toddler care: 
		  Provided further, That
		  $9,890,000 shall be for use by the Secretary for
		  child care research, demonstration, and evaluation
		  activities.
			Social services block grantFor making grants to States pursuant to
		  section 2002 of the Social Security
		  Act, $1,700,000,000: 
		  Provided, That notwithstanding
		  subparagraph (B) of section 404(d)(2) of such Act, the applicable percent
		  specified under such subparagraph for a State to carry out State programs
		  pursuant to title XX of such Act shall be 10
		  percent.
			Children and families services
		  programs
			(including transfer of funds)For carrying out, except as otherwise
		  provided, the Runaway and Homeless Youth
		  Act, the Developmental Disabilities
		  Assistance and Bill of Rights Act, the Head Start Act, the
		  Child Abuse Prevention and Treatment
		  Act, sections 310 and 316 of the Family Violence Prevention and
		  Services Act, the Native American Programs Act of 1974, title II of the Child
		  Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption
		  opportunities), sections 330F and 330G of the PHS Act, the Abandoned Infants Assistance Act
		  of 1988, section 291 of the Help America Vote Act of 2002, part B–1 of title IV
		  and sections 413, 1110, and 1115 of the Social
		  Security Act; for making payments under the Community Services Block
		  Grant Act (CSBG Act), sections 439(i), 473B, and 477(i) of the
		  Social Security Act, and the Assets
		  for Independence Act; and for necessary administrative expenses to carry out
		  such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the
		  Social Security Act, the Act of July
		  5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the
		  Immigration and Nationality Act, and
		  section 501 of the Refugee Education Assistance Act of 1980,
		  $9,845,685,000, of which
		  $39,421,000, to remain available through
		  September 30, 2013, shall be for grants to States for adoption incentive
		  payments, as authorized by section 473A of the Social Security Act and may be made for
		  adoptions completed before September 30, 2012: 
		  Provided, That
		  $7,899,633,000 shall be for making payments
		  under the Head Start Act: 
		  Provided further, That
		  for purposes of allocating funds described by the immediately preceding
		  proviso, the term base grant as used in subsection (a)(7)(A) of
		  section 640 of such Act with respect to funding provided to a Head Start agency
		  (including each Early Head Start agency) for fiscal year 2011 shall be
		  calculated as described in such subsection and to which amount shall be added
		  50 percent of the amount of funds appropriated under the heading
		  Department of Health and Human Services: Administration for Children and
		  Families: Children and Family Services Programs in the American
		  Recovery and Reinvestment Act of 2009 (Public Law 111–5) and provided to such
		  agency for carrying out expansion of Head Start programs, as that phrase is
		  used in subsection (a)(4)(D) of such section 640, and provided to such agency
		  as the ongoing funding level for operations in the 12-month period beginning in
		  fiscal year 2010: 
		  Provided further, That
		  $707,594,000 shall be for making payments under
		  the CSBG Act: Provided
			 further, That $29,304,000
		  shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less
		  than $21,964,000 shall be for section 680(a)(2)
		  and not less than $6,990,000 shall be for
		  section 680(a)(3)(B) of such Act: 
		  Provided further, That
		  in addition to amounts provided herein,
		  $5,762,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the provisions of
		  section 1110 of the Social Security
		  Act: 
		  Provided further, That
		  to the extent Community Services Block Grant funds are distributed as grant
		  funds by a State to an eligible entity as provided under the CSBG Act, and have
		  not been expended by such entity, they shall remain with such entity for
		  carryover into the next fiscal year for expenditure by such entity consistent
		  with program purposes: 
		  Provided further, That
		  the Secretary shall establish procedures regarding the disposition of
		  intangible assets and program income that permit such assets acquired with, and
		  program income derived from, grant funds authorized under section 680 of the
		  CSBG Act to become the sole property of such grantees after a period of not
		  more than 12 years after the end of the grant period for any activity
		  consistent with section 680(a)(2)(A) of the CSBG Act: 
		  Provided further, That
		  intangible assets in the form of loans, equity investments and other debt
		  instruments, and program income may be used by grantees for any eligible
		  purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
		  Provided further, That
		  these procedures shall apply to such grant funds made available after November
		  29, 1999: 
		  Provided further, That
		  funds appropriated for section 680(a)(2) of the CSBG Act shall be available for
		  financing construction and rehabilitation and loans or investments in private
		  business enterprises owned by community development corporations: 
		  Provided further, That
		  $5,245,000 shall be for activities authorized by
		  section 291 of the Help America Vote Act of 2002: 
		  Provided further, That
		  $1,996,000 shall be for a human services case
		  management system for federally declared disasters, to include a comprehensive
		  national case management contract and Federal costs of administering the
		  system: 
		  Provided further, That
		  up to $2,000,000 shall be for improving the
		  Public Assistance Reporting Information System, including grants to States to
		  support data collection for a study of the system's
		  effectiveness.
			Supporting Healthy Families and Adolescent
		  DevelopmentFor carrying out
		  section 436 of the Social Security
		  Act, $365,000,000 and section 437 of
		  such Act,
		  $63,184,000.
			Payments for foster care and
		  permanencyFor making payments
		  to States or other non-Federal entities under title IV–E of the
		  Social Security Act,
		  $5,153,000,000.For making payments to States or other
		  non-Federal entities under title IV–E of the Social Security Act, for the first quarter of
		  fiscal year 2013, $2,100,000,000.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under section 474
		  of title IV–E of the Social Security
		  Act, for the last 3 months of the current fiscal year for
		  unanticipated costs, incurred for the current fiscal year, such sums as may be
		  necessary.
			Administration on
		  aging
			Aging services
		  programs
			(including transfer of funds)For carrying out, to the extent not
		  otherwise provided, the Older Americans Act of
		  1965 (OAA), section 398 and title XXIX of the
		  PHS Act, section 119 of the Medicare
		  Improvements for Patients and Providers Act of 2008, and for necessary
		  administrative expenses to carry out section 393D and title XVII of the PHS
		  Act, $1,482,701,000, together with
		  $52,000,000 to be transferred from the Federal
		  Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance
		  Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act
		  of 1990: 
		  Provided, That amounts appropriated
		  under this heading may be used for grants to States under section 361 of the
		  OAA only for disease prevention and health promotion programs and activities
		  which have been demonstrated to the satisfaction of the Secretary to be
		  evidence-based and effective: Provided
			 further, That, notwithstanding section 206(g) of the OAA, up
		  to 1 percent of amounts appropriated to carry out programs authorized under
		  title III of such Act shall be available for conducting evaluations, training
		  and technical assistance: Provided
			 further, That the total amount available for fiscal year
		  2012 under this and any other Act to carry out activities related to Aging and
		  Disability Resource Centers under subsections (a)(20)(B)(iii) and (b)(8) of
		  section 202 of the OAA shall not exceed the amount obligated for such purposes
		  for fiscal year 2010 from funds available under Public Law 111–117: 
		  Provided further, That
		  notwithstanding any other provision of this Act, funds made available under
		  this heading to carry out section 311 of the OAA may be transferred to the
		  Secretary of Agriculture in accordance with such
		  section.
			Office of the
		  secretary
			General departmental
		  management
			For necessary expenses, not otherwise
		  provided, for general departmental management, including hire of six sedans,
		  and for carrying out titles III, IV, XVII, XX, and XXI of the PHS Act, the
		  United States-Mexico Border Health Commission Act, and research studies under
		  section 1110 of the Social Security
		  Act, $476,221,000, together with
		  $72,811,000 from the amounts available under
		  section 241 of the PHS Act to carry out national health or human services
		  research and evaluation activities: 
		  Provided, That of this amount,
		  $53,783,000 shall be for minority AIDS
		  prevention and treatment activities: 
		  Provided further, That
		  of the funds made available under this heading,
		  $104,790,000 shall be for making competitive
		  contracts and grants to public and private entities to fund medically accurate
		  and age appropriate programs that reduce teen pregnancy and for the Federal
		  costs associated with administering and evaluating such contracts and grants,
		  of which not less than $75,000,000 shall be for
		  replicating programs that have been proven effective through rigorous
		  evaluation to reduce teenage pregnancy, behavioral risk factors underlying
		  teenage pregnancy, or other associated risk factors, of which not less than
		  $25,000,000 shall be available for research and
		  demonstration grants to develop, replicate, refine, and test additional models
		  and innovative strategies for preventing teenage pregnancy, and of which any
		  remaining amounts shall be available for training and technical assistance,
		  evaluation, outreach, and additional program support activities: 
		  Provided further, That
		  of the amounts provided under this heading from amounts available under section
		  241 of the PHS Act, $8,455,000 shall be
		  available to carry out evaluations (including longitudinal evaluations) of
		  teenage pregnancy prevention approaches.
			Office of medicare hearings and
		  appealsFor expenses necessary
		  for administrative law judges responsible for hearing cases under title XVIII
		  of the Social Security Act (and
		  related provisions of title XI of such Act),
		  $71,147,000, to be transferred in appropriate
		  part from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
			Office of the national coordinator for
		  health information technologyFor expenses necessary for the Office of the
		  National Coordinator for Health Information Technology, including grants,
		  contracts, and cooperative agreements for the development and advancement of
		  interoperable health information technology,
		  $42,246,000: 
		  Provided, That in addition to
		  amounts provided herein, $19,011,000 shall be
		  available from amounts available under section 241 of the
		  PHS
		  Act.
			Office of inspector generalFor expenses necessary for the Office of
		  Inspector General, including the hire of passenger motor vehicles for
		  investigations, in carrying out the provisions of the Inspector General Act of
		  1978, $50,178,000: 
		  Provided, That of such amount,
		  necessary sums shall be available for providing protective services to the
		  Secretary and investigating non-payment of child support cases for which
		  non-payment is a Federal offense under 18 U.S.C. 228: 
		  Provided further, That
		  at least forty percent of the funds provided in this Act for the Office of
		  Inspector General shall be used only for investigations, audits, and
		  evaluations pertaining to the discretionary programs funded in this
		  Act.
			Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights,
		  $41,016,000.
			Retirement pay and medical benefits for
		  commissioned officersFor
		  retirement pay and medical benefits of Public Health Service Commissioned
		  Officers as authorized by law, for payments under the Retired Serviceman's
		  Family Protection Plan and Survivor Benefit Plan, and for medical care of
		  dependents and retired personnel under the Dependents' Medical Care Act, such
		  amounts as may be required during the current fiscal
		  year.
			Public health and social services emergency
		  fund
			(including transfer of funds)For expenses necessary to support activities
		  related to countering potential biological, nuclear, radiological, chemical,
		  and cybersecurity threats to civilian populations, and for other public health
		  emergencies, $574,452,000; of which
		  $15,000,000 shall remain available until
		  expended to support emergency operations.
			From funds transferred to this account
		  pursuant to the fourth paragraph under this heading in Public Law 111–117, up
		  to $415,000,000 shall be available for expenses
		  necessary to support advanced research and development pursuant to section 319L
		  of the PHS Act, and other administrative expenses of the Biomedical Advanced
		  Research and Development Authority to support additional advanced research and
		  development.
			General
		  provisions
			201.Funds appropriated in this title shall be
			 available for not to exceed $50,000 for official
			 reception and representation expenses when specifically approved by the
			 Secretary.
			202.The Secretary shall make available through
			 assignment not more than 60 employees of the Public Health Service to assist in
			 child survival activities and to work in AIDS programs through and with funds
			 provided by the Agency for International Development, the United Nations
			 International Children's Emergency Fund or the World Health
			 Organization.
			203.None of the funds appropriated in this Act
			 for the NIH, the Agency for Healthcare Research and Quality, and the Substance
			 Abuse and Mental Health Services Administration shall be used to pay the salary
			 of an individual, through a grant or other extramural mechanism, at a rate in
			 excess of Executive Level I.
			204.None of the funds appropriated in this Act
			 may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided
			 for in this Act, or for other taps and assessments made by any office located
			 in the Department of HHS, prior to the preparation and submission of a report
			 by the Secretary to the Committees on Appropriations of the House of
			 Representatives and the Senate detailing the planned uses of such funds.
			205.Notwithstanding section 241(a) of the
			 PHS Act, such portion as the
			 Secretary shall determine, but not more than 2.5 percent, of any amounts
			 appropriated for programs authorized under such Act shall be made available for
			 the evaluation (directly, or by grants or contracts) of the implementation and
			 effectiveness of such programs.
				(transfer of
		  funds)
				206.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the current fiscal year for the
			 Department of HHS in this Act may be transferred between a program, project, or
			 activity, but no such program, project, or activity shall be increased by more
			 than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further,
			 That the Committees on Appropriations of the House of Representatives and the
			 Senate are notified at least 15 days in advance of any transfer.
				(transfer of
		  funds)
				207.The Director of the NIH, jointly with the
			 Director of the Office of AIDS Research, may transfer up to 3 percent among
			 institutes and centers from the total amounts identified by these two Directors
			 as funding for research pertaining to the human immunodeficiency virus: 
			 Provided, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
				(transfer of
		  funds)
				208.Of the amounts made available in this Act
			 for the NIH, the amount for research related to the human immunodeficiency
			 virus, as jointly determined by the Director of the NIH and the Director of the
			 Office of AIDS Research, shall be made available to the Office of AIDS
			 Research Office account. The Director of the Office of AIDS Research
			 shall transfer from such account amounts necessary to carry out section
			 2353(d)(3) of the PHS Act.
			209.None of the funds appropriated in this Act
			 may be made available to any entity under title X of the
			 PHS Act unless the applicant for the
			 award certifies to the Secretary that it encourages family participation in the
			 decision of minors to seek family planning services and that it provides
			 counseling to minors on how to resist attempts to coerce minors into engaging
			 in sexual activities.
			210.Notwithstanding any other provision of law,
			 no provider of services under title X of the PHS
			 Act shall be exempt from any State law requiring notification or the
			 reporting of child abuse, child molestation, sexual abuse, rape, or
			 incest.
			211.None of the funds appropriated by this Act
			 (including funds appropriated to any trust fund) may be used to carry out the
			 Medicare Advantage program if the Secretary denies participation in such
			 program to an otherwise eligible entity (including a Provider Sponsored
			 Organization) because the entity informs the Secretary that it will not
			 provide, pay for, provide coverage of, or provide referrals for abortions: 
			 Provided, That the Secretary
			 shall make appropriate prospective adjustments to the capitation payment to
			 such an entity (based on an actuarially sound estimate of the expected costs of
			 providing the service to such entity's enrollees): 
			 Provided further,
			 That nothing in this section shall be construed to change the Medicare
			 program's coverage for such services and a Medicare Advantage organization
			 described in this section shall be responsible for informing enrollees where to
			 obtain information about all Medicare covered services.
			212.In order for the Department of HHS to carry
			 out international health activities, including HIV/AIDS and other infectious
			 disease, chronic and environmental disease, and other health activities abroad
			 during fiscal year 2012:
				(1)The Secretary may exercise authority
			 equivalent to that available to the Secretary of State in section 2(c) of the
			 State Department Basic Authorities Act of
			 1956. The Secretary shall consult with the Secretary of State and
			 relevant Chief of Mission to ensure that the authority provided in this section
			 is exercised in a manner consistent with section 207 of the
			 Foreign Service Act of 1980 and
			 other applicable statutes administered by the Department of State.
				(2)The Secretary is authorized to provide such
			 funds by advance or reimbursement to the Secretary of State as may be necessary
			 to pay the costs of acquisition, lease, alteration, renovation, and management
			 of facilities outside of the United States for the use of the Department of
			 HHS. The Department of State shall cooperate fully with the Secretary to ensure
			 that the Department of HHS has secure, safe, functional facilities that comply
			 with applicable regulation governing location, setback, and other facilities
			 requirements and serve the purposes established by this Act. The Secretary is
			 authorized, in consultation with the Secretary of State, through grant or
			 cooperative agreement, to make available to public or nonprofit private
			 institutions or agencies in participating foreign countries, funds to acquire,
			 lease, alter, or renovate facilities in those countries as necessary to conduct
			 programs of assistance for international health activities, including
			 activities relating to HIV/AIDS and other infectious diseases, chronic and
			 environmental diseases, and other health activities abroad.
				(3)The Secretary is authorized to provide to
			 personnel appointed or assigned by the Secretary to serve abroad, allowances
			 and benefits similar to those provided under chapter 9 of title I of the
			 Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to
			 such regulations prescribed by the Secretary. The Secretary is further
			 authorized to provide locality-based comparability payments (stated as a
			 percentage) up to the amount of the locality-based comparability payment
			 (stated as a percentage) that would be payable to such personnel under section
			 5304 of title 5, United States Code if such personnel's official duty station
			 were in the District of Columbia. Leaves of absence for personnel under this
			 subsection shall be on the same basis as that provided under subchapter I of
			 chapter 63 of title 5, United States Code, or section 903 of the Foreign
			 Service Act of 1980, to individuals serving in the Foreign Service.
				213.(a)AuthorityNotwithstanding any other provision of law,
			 the Director of the NIH (Director) may use funds available under
			 section 402(b)(7) or 402(b)(12) of the PHS
			 Act to enter into transactions (other than contracts, cooperative
			 agreements, or grants) to carry out research identified pursuant to such
			 section 402(b)(7) (pertaining to the Common Fund) or research and activities
			 described in such section 402(b)(12).
				(b)Peer reviewIn entering into transactions under
			 subsection (a), the Director may utilize such peer review procedures (including
			 consultation with appropriate scientific experts) as the Director determines to
			 be appropriate to obtain assessments of scientific and technical merit. Such
			 procedures shall apply to such transactions in lieu of the peer review and
			 advisory council review procedures that would otherwise be required under
			 sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the
			 PHS Act.
				214.Funds which are available for Individual
			 Learning Accounts for employees of the CDC and the Agency for Toxic Substances
			 and Disease Registry (ATSDR) may be transferred to
			 Disease Control, Research, and Training, to be available only
			 for Individual Learning Accounts: 
			 Provided, That such funds may be
			 used for any individual full-time equivalent employee while such employee is
			 employed either by CDC or ATSDR.
			215.Notwithstanding any other provisions of
			 law, discretionary funds made available in this Act may be used to continue
			 operating the Council on Graduate Medical Education established by section 301
			 of Public Law 102–408.
			216.Not to exceed
			 $35,000,000 of funds
			 appropriated by this Act to the institutes and centers of the NIH may be used
			 for alteration, repair, or improvement of facilities, as necessary for the
			 proper and efficient conduct of the activities authorized herein, at not to
			 exceed $2,500,000 per project.
				(transfer of
		  funds)
				217.Of the amounts made available for the NIH,
			 1 percent of the amount made available for National Research Service Awards
			 (NRSA) shall be made available to the Administrator of the
			 Health Resources and Services Administration to make NRSA awards for research
			 in primary medical care to individuals affiliated with entities who have
			 received grants or contracts under section 747 of the
			 PHS Act, and 1 percent of the amount
			 made available for NRSA shall be made available to the Director of the Agency
			 for Healthcare Research and Quality to make NRSA awards for health service
			 research.
			218.(a)Within 45 days of enactment of this Act,
			 the Secretary shall transfer funds appropriated under section 4002 of the
			 Patient Protection and Affordable Care Act of 2010 to the accounts specified,
			 in the amounts specified, and for the activities specified under the heading
			 Prevention and Public Health Fund in the committee report of the
			 Senate accompanying this Act.
				(b)Notwithstanding section 4002(c) of the
			 Patient Protection and Affordable Care Act of 2010, the Secretary may not
			 further transfer these amounts.
				(c)Funds transferred for activities authorized
			 under section 2821 of the PHS Act shall be made available without reference to
			 section 2821(b) of such Act.
				(d)From funds transferred for activities
			 authorized under section 4201 of Public Law 111–148,
			 $135,000,000 shall be available for a program
			 consisting of 3-year grants of no less than
			 $100,000 per year to non-governmental entities,
			 school districts, local housing authorities, local transportation authorities
			 or Indian tribes to implement evidence-based chronic disease prevention
			 strategies. Applicants for such grants shall determine the population to be
			 served and shall agree to work in collaboration with multi-sector
			 partners.
				This title may be cited as the
		  Department of Health and Human
		  Services Appropriations Act,
		  2012.
			IIIDepartment of Education
			Education for the
		  disadvantagedFor carrying out
		  title I of the Elementary and Secondary
		  Education Act of 1965 (referred to in this Act as
		  ESEA) and section 418A of the Higher Education Act of 1965 (referred to in
		  this Act as HEA),
		  $15,714,934,000, of which
		  $4,780,117,000 shall become available on July 1,
		  2012, and shall remain available through September 30, 2013, and of which
		  $10,841,177,000 shall become available on
		  October 1, 2012, and shall remain available through September 30, 2013, for
		  academic year 2012–2013: 
		  Provided, That
		  $6,584,750,000 shall be for basic grants under
		  section 1124 of the ESEA: 
		  Provided further, That
		  up to $3,992,000 of these funds shall be
		  available to the Secretary of Education (referred to in this title as
		  Secretary) on October 1, 2011, to obtain annually updated local
		  educational agency-level census poverty data from the Bureau of the Census: 
		  Provided further, That
		  $1,362,301,000 shall be for concentration grants
		  under section 1124A of the ESEA: 
		  Provided further, That
		  $3,258,183,000 shall be for targeted grants
		  under section 1125 of the ESEA: 
		  Provided further, That
		  $3,258,183,000 shall be for education finance
		  incentive grants under section 1125A of the ESEA: 
		  Provided further, That
		  $4,151,000 shall be to carry out sections 1501
		  and 1503 of the ESEA: 
		  Provided further, That
		  funds available under sections 1124, 1124A, 1125 and 1125A of the ESEA may be
		  used to provide homeless children and youths with services not ordinarily
		  provided to other students under those sections, including supporting the
		  liaison designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento
		  Homeless Assistance Act, and providing transportation pursuant to section
		  722(g)(1)(J)(iii) of such Act: 
		  Provided further, That
		  $534,562,000 shall be available for school
		  improvement grants under section 1003(g) of the ESEA, which shall be allocated
		  by the Secretary through the formula described in section 1003(g)(2) and shall
		  be used consistent with the requirements of section 1003(g), except that State
		  and local educational agencies may use such funds to serve any school eligible
		  to receive assistance under part A of title I that has not made adequate yearly
		  progress for at least 2 years or is in the State's lowest quintile of
		  performance based on proficiency rates and, in the case of secondary schools,
		  priority shall be given to those schools with graduation rates below 60
		  percent: 
		  Provided further, That
		  notwithstanding section 1003(g)(5)(A), each State educational agency may
		  establish a maximum subgrant size of not more than
		  $2,000,000 for each participating school
		  applicable to such funds: Provided
			 further, That the Secretary may reserve up to 5 percent of
		  the funds available for section 1003(g) of the ESEA to carry out activities to
		  build State and local educational agency capacity to implement effectively the
		  school improvement grants program: 
		  Provided further, That
		  $183,000,000 shall be available under section
		  1502 of the ESEA for a comprehensive literacy development and education program
		  to advance literacy skills, including pre-literacy skills, reading, and
		  writing, for students from birth through grade 12, including
		  limited-English-proficient students and students with disabilities, of which
		  one-half of 1 percent shall be reserved for the Secretary of the Interior for
		  such a program at schools funded by the Bureau of Indian Education, one-half of
		  1 percent shall be reserved for grants to the outlying areas for such a
		  program, up to 5 percent may be reserved for national activities, and the
		  remainder shall be used to award competitive grants to State educational
		  agencies for such a program, of which a State educational agency may reserve up
		  to 5 percent for State leadership activities, including technical assistance
		  and training, data collection, reporting, and administration, and shall
		  subgrant not less than 95 percent to local educational agencies or, in the case
		  of early literacy, to local educational agencies or other nonprofit providers
		  of early childhood education that partner with a public or private nonprofit
		  organization or agency with a demonstrated record of effectiveness in improving
		  the early literacy development of children from birth through kindergarten
		  entry and in providing professional development in early literacy, giving
		  priority to such agencies or other entities serving greater numbers or
		  percentages of disadvantaged children: 
		  Provided further, That
		  the State educational agency shall ensure that at least 15 percent of the
		  subgranted funds are used to serve children from birth through age 5, 40
		  percent are used to serve students in kindergarten through grade 5, and 40
		  percent are used to serve students in middle and high school including an
		  equitable distribution of funds between middle and high schools: 
		  Provided further, That
		  eligible entities receiving subgrants from State educational agencies shall use
		  such funds for services and activities that have the characteristics of
		  effective literacy instruction through professional development, screening and
		  assessment, targeted interventions for students reading below grade level and
		  other research-based methods of improving classroom instruction and
		  practice.
			Impact aidFor carrying out programs of financial
		  assistance to federally affected schools authorized by title VIII of the
		  ESEA,
		  $1,273,631,000, of which
		  $1,135,724,000 shall be for basic support
		  payments under section 8003(b), $48,505,000
		  shall be for payments for children with disabilities under section 8003(d),
		  $17,474,000 shall be for construction under
		  section 8007(b) and shall remain available through September 30, 2013,
		  $67,074,000 shall be for Federal property
		  payments under section 8002, and $4,854,000, to
		  remain available until expended, shall be for facilities maintenance under
		  section 8008: 
		  Provided, That for purposes of
		  computing the amount of a payment for an eligible local educational agency
		  under section 8003(a) for school year 2011–2012, children enrolled in a school
		  of such agency that would otherwise be eligible for payment under section
		  8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal
		  guardians, or a parent or legal guardian having sole custody of such children,
		  or due to the death of a military parent or legal guardian while on active duty
		  (so long as such children reside on Federal property as described in section
		  8003(a)(1)(B)), are no longer eligible under such section, shall be considered
		  as eligible students under such section, provided such students remain in
		  average daily attendance at a school in the same local educational agency they
		  attended prior to their change in eligibility
		  status.
			School improvement programsFor carrying out school improvement
		  activities authorized by parts A and B of title II, part B of title IV, parts A
		  and B of title VI, and parts B and C of title VII of the ESEA; the
		  McKinney-Vento Homeless Assistance Act; section 203 of the Educational
		  Technical Assistance Act of 2002; the Compact of Free Association Amendments
		  Act of 2003; and the Civil Rights Act of
		  1964, $4,570,145,000, of which
		  $2,745,373,000 shall become available on July 1,
		  2012, and remain available through September 30, 2013, and of which
		  $1,681,441,000 shall become available on October
		  1, 2012, and shall remain available through September 30, 2013, for academic
		  year 2012–2013: 
		  Provided, That funds made available
		  to carry out part B of title VII of the ESEA may be used for construction,
		  renovation, and modernization of any elementary school, secondary school, or
		  structure related to an elementary school or secondary school, run by the
		  Department of Education of the State of Hawaii, that serves a predominantly
		  Native Hawaiian student body: 
		  Provided further, That
		  funds made available to carry out part C of title VII of the ESEA shall be
		  awarded on a competitive basis, and also may be used for construction: 
		  Provided further, That
		  $51,210,000 shall be available to carry out
		  section 203 of the Educational Technical Assistance Act of 2002: 
		  Provided further, That
		  $17,652,000 shall be available to carry out the
		  Supplemental Education Grants program for the Federated States of Micronesia
		  and the Republic of the Marshall Islands: 
		  Provided further, That
		  up to 5 percent of these amounts may be reserved by the Federated States of
		  Micronesia and the Republic of the Marshall Islands to administer the
		  Supplemental Education Grants programs and to obtain technical assistance,
		  oversight and consultancy services in the administration of these grants and to
		  reimburse the United States Departments of Labor, Health and Human Services,
		  and Education for such services: 
		  Provided further, That
		  up to 5 percent of the funds for subpart 1 of part A of title II of the ESEA
		  shall be reserved by the Secretary for competitive awards for teacher or
		  principal training or professional enhancement activities to national
		  not-for-profit organizations.
			Indian educationFor expenses necessary to carry out, to the
		  extent not otherwise provided, title VII, part A of the
		  ESEA,
		  $128,027,000.
			Innovation and improvementFor carrying out activities authorized by
		  part G of title I, subpart 5 of part A and parts C and D of title II, parts B,
		  C, and D of title V of the ESEA, and sections 14006 and 14007 of division A of
		  the American Recovery and Reinvestment Act of 2009, as amended,
		  $1,740,212,000: 
		  Provided, That the Secretary may
		  use up to $698,600,000 for section 14006 of
		  division A of Public Law 111–5, as amended, to make awards (including on the
		  basis of previously submitted applications) to States or to local educational
		  agencies, or both, in accordance with the applicable requirements of that
		  section, as determined by the Secretary, and may use up to 5 percent of such
		  funds for technical assistance and evaluation of the activities carried out
		  under that section: Provided
			 further, That up to
		  $149,700,000 shall be available for section
		  14007 of division A of Public Law 111–5, and up to 5 percent of such funds may
		  be used for technical assistance and the evaluation of activities carried out
		  under such section: Provided
			 further, That from funds for subpart 4, part C of title II
		  of the ESEA, up to 3 percent shall be available to the Secretary for technical
		  assistance and dissemination of information: 
		  Provided further, That
		  $300,000,000 of the funds for subpart 1 of part
		  D of title V of the ESEA shall be for competitive grants to local educational
		  agencies, including charter schools that are local educational agencies, or
		  States, or partnerships of: (1) a local educational agency, a State, or both;
		  and (2) at least one non-profit organization to develop and implement reforms
		  in such areas as evaluation, compensation, hiring, and advancement in order to
		  increase the effectiveness of teachers, principals, and other personnel in
		  high-need schools: 
		  Provided further, That
		  such reforms must consider gains in student academic achievement as well as
		  classroom evaluations conducted multiple times during each school year among
		  other factors and may provide educators with incentives to take on additional
		  responsibilities and leadership roles: 
		  Provided further, That
		  recipients of such grants shall demonstrate that such reforms are developed
		  with the input of teachers and school leaders in the schools and local
		  educational agencies to be served by the grant: 
		  Provided further, That
		  recipients of such grants may use such funds to develop or improve systems and
		  tools (which may be developed and used for the entire local educational agency
		  or only for schools served under the grant) that would enhance the quality and
		  success of the compensation system, such as high-quality teacher evaluations
		  and tools to measure growth in student achievement: 
		  Provided further, That
		  applications for such grants shall include a plan to sustain financially the
		  activities conducted and systems developed under the grant once the grant
		  period has expired: 
		  Provided further, That
		  up to 5 percent of such funds for competitive grants shall be available for
		  technical assistance, training, peer review of applications, program outreach
		  and evaluation activities: 
		  Provided further, That
		  of the funds available for part B of title V of the ESEA, the Secretary shall
		  use not less than $23,000,000 to carry out
		  activities under section 5205(b) and under subpart 2: 
		  Provided further, That
		  of the funds available for subpart 1 of part B of title V of the ESEA, and
		  notwithstanding section 5205(a), the Secretary may reserve up to
		  $55,000,000 to make multiple awards to
		  non-profit charter management organizations and other entities that are not
		  for-profit entities for the replication and expansion of successful charter
		  school models and shall reserve up to
		  $11,000,000 to carry out the activities
		  described in section 5205(a), including improving quality and oversight of
		  charter schools and providing technical assistance to authorized public
		  chartering agencies in order to increase the number of high-performing charter
		  schools: 
		  Provided further, That
		  each application submitted pursuant to section 5203(a) shall describe a plan to
		  monitor and hold accountable authorized public chartering agencies through such
		  activities as providing technical assistance or establishing a professional
		  development program, which may include planning, training and systems
		  development for staff of authorized public chartering agencies to improve the
		  capacity of such agencies in the State to authorize, monitor, and hold
		  accountable charter schools: 
		  Provided further, That
		  each application submitted pursuant to section 5203(a) shall contain assurances
		  that State law, regulations, or other policies require that: (1) each
		  authorized charter school in the State operate under a legally binding charter
		  or performance contract between itself and the school’s authorized public
		  chartering agency that describes the obligations and responsibilities of the
		  school and the public chartering agency; conduct annual, timely, and
		  independent audits of the school’s financial statements that are filed with the
		  school’s authorized public chartering agency; and demonstrate improved student
		  academic achievement; and (2) authorized public chartering agencies use
		  increases in student academic achievement for all groups of students described
		  in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when
		  determining to renew or revoke a school’s
		  charter.
			Safe schools and citizenship
		  educationFor carrying out
		  activities authorized by part A of title IV and subparts 1, 2, and 10 of part D
		  of title V of the ESEA, $270,463,000: 
		  Provided, That
		  $79,226,000 shall be available for subpart 2 of
		  part A of title IV: 
		  Provided further, That
		  $60,000,000 shall be available for Promise
		  Neighborhoods and shall be available through December 31,
		  2012.
			English language acquisitionFor carrying out part A of title III of the
		  ESEA,
		  $733,530,000, which shall become available on
		  July 1, 2012, and shall remain available through September 30, 2013, except
		  that 6.5 percent of such amount shall be available on October 1, 2011, and
		  shall remain available through September 30, 2013, to carry out activities
		  under section 3111(c)(1)(C): 
		  Provided, That the Secretary shall
		  use estimates of the American Community Survey child counts for the most recent
		  3-year period available to calculate allocations under such
		  part.
			Special educationFor carrying out the Individuals with
		  Disabilities Education Act (IDEA) and the Special Olympics Sport
		  and Empowerment Act of 2004, $12,553,066,000, of
		  which $3,706,716,000 shall become available on
		  July 1, 2012, and shall remain available through September 30, 2013, and of
		  which $8,592,383,000 shall become available on
		  October 1, 2012, and shall remain available through September 30, 2013, for
		  academic year 2012–2013: 
		  Provided, That the amount for
		  section 611(b)(2) of the IDEA shall be equal to the lesser of the amount
		  available for that activity during fiscal year 2011, increased by the amount of
		  inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent
		  change in the funds appropriated under section 611(i) of the IDEA, but not less
		  than the amount for that activity during fiscal year 2011: 
		  Provided further, That
		  funds made available for the Special Olympics Sport and Empowerment Act of 2004
		  may be used to support expenses associated with the Special Olympics National
		  and World games: 
		  Provided further, That
		  $4,000,000, to remain available for obligation
		  through September 30, 2013, shall be for activities aimed at improving the
		  outcomes of children receiving Supplemental Security Income (SSI) and their
		  families, which may include competitive grants to States to improve the
		  provision and coordination of services for SSI child recipients in order to
		  achieve improved health status, including both physical and emotional health,
		  and education and post-school outcomes, including completion of postsecondary
		  education and employment, and to improve services and supports to the families
		  or households of the SSI child recipient, such as education and job training
		  for the parents: 
		  Provided further, That
		  States may award subgrants for a portion of the funds to other public and
		  private, non-profit entities.
			Rehabilitation services and disability
		  researchFor carrying out, to
		  the extent not otherwise provided, the Rehabilitation Act of 1973, the
		  Assistive Technology Act of 1998, and the Helen Keller National Center Act,
		  $3,511,735,000: 
		  Provided, That the Secretary may
		  use amounts provided in this Act that remain available subsequent to the
		  reallotment of funds to States pursuant to section 110(b) of the Rehabilitation
		  Act for activities aimed at improving the outcomes of children receiving
		  Supplemental Security Income (SSI) and their families, including competitive
		  grants to States to improve the provision and coordination of services for SSI
		  child recipients in order to achieve improved health status, education and
		  post-school outcomes, including completion of postsecondary education and
		  employment, and to improve services and supports to the family or households of
		  the SSI child recipient, such as education and job training for the parents: 
		  Provided further, That
		  States may award subgrants for a portion of the funds to other public and
		  private, non-profit entities: Provided
			 further, That any funds made available subsequent to
		  reallotment for activities aimed at improving the outcomes of children
		  receiving SSI and their families shall remain available until September 30,
		  2013.
			Special institutions for persons with
		  disabilities
			American printing house for the
		  blindFor carrying out the Act
		  of March 3, 1879,
		  $24,551,000.
			National technical institute for the
		  deafFor the National
		  Technical Institute for the Deaf under titles I and II of the Education of the
		  Deaf Act of 1986, $65,546,000: 
		  Provided, That from the total
		  amount available, the Institute may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Gallaudet universityFor the Kendall Demonstration Elementary
		  School, the Model Secondary School for the Deaf, and the partial support of
		  Gallaudet University under titles I and II of the Education of the Deaf Act of
		  1986, $125,754,000, of which
		  $7,990,000 shall be for construction and shall
		  remain available until expended: 
		  Provided, That from the total
		  amount available, the University may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Career, technical, and adult
		  educationFor carrying out, to
		  the extent not otherwise provided, the Carl D. Perkins Career and Technical
		  Education Act of 2006 and the Adult Education and Family Literacy Act
		  (AEFLA), $1,738,946,000, of which
		  $947,946,000 shall become available on July 1,
		  2012, and remain available through September 30, 2013, of which
		  $791,000,000 shall become available on October
		  1, 2012, and shall remain available through September 30, 2013: 
		  Provided, That of the amount
		  provided for Adult Education State Grants,
		  $74,850,000 shall be made available for
		  integrated English literacy and civics education services to immigrants and
		  other limited English proficient populations: 
		  Provided further, That
		  of the amount reserved for integrated English literacy and civics education,
		  notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to
		  States based on a State's absolute need as determined by calculating each
		  State's share of a 10-year average of the United States Citizenship and
		  Immigration Services data for immigrants admitted for legal permanent residence
		  for the 10 most recent years, and 35 percent allocated to States that
		  experienced growth as measured by the average of the 3 most recent years for
		  which United States Citizenship and Immigration Services data for immigrants
		  admitted for legal permanent residence are available, except that no State
		  shall be allocated an amount less than $60,000: 
		  Provided further, That
		  of the amounts made available for AEFLA,
		  $11,323,000 shall be for national leadership
		  activities under section 243.
			Student financial
		  assistance
			For carrying out subparts 1 and 3 of part A
		  and part C of title IV of the HEA,
		  $24,670,517,000, which shall remain available
		  through September 30, 2013.The
		  maximum Pell Grant for which a student shall be eligible during award year
		  2012–2013 shall be
		  $4,860.
			Student aid administrationFor Federal administrative expenses to carry
		  out part D of title I, and subparts 1, 3, 4, 9, and 10 of part A, and parts B,
		  C, D, and E of title IV of the HEA,
		  $1,045,363,000, to remain available until
		  September 30, 2013: 
		  Provided, That not more than
		  $370,000,000 may be used to carry out loan
		  servicing activities: Provided
			 further, That with respect to the previous proviso, amounts
		  may be increased (from amounts provided under this heading) due to changes in
		  the loan portfolio, upon determination by the Secretary that additional amounts
		  are needed and the Secretary notifies the Committee on Appropriations of the
		  Senate and House of Representatives of such
		  determination.
			Higher educationFor carrying out, to the extent not
		  otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the
		  Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the
		  Carl D. Perkins Career and Technical Education Act of 2006,
		  $1,903,946,000: 
		  Provided, That
		  $8,084,000, to remain available through
		  September 30, 2013, shall be available to fund fellowships for academic year
		  2013–2014 under subpart 1 of part A of title VII of the HEA, under the terms
		  and conditions of such subpart 1: 
		  Provided further, That
		  $608,000 shall be for data collection and
		  evaluation activities for programs under the HEA, including such activities
		  needed to comply with the Government Performance and Results Act of
		  1993: 
		  Provided further, That
		  notwithstanding any other provision of law, funds made available in this Act to
		  carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational
		  and Cultural Exchange Act of 1961 may be used to support visits and study in
		  foreign countries by individuals who are participating in advanced foreign
		  language training and international studies in areas that are vital to United
		  States national security and who plan to apply their language skills and
		  knowledge of these countries in the fields of government, the professions, or
		  international development: 
		  Provided further, That
		  of the funds referred to in the preceding proviso up to 1 percent may be used
		  for program evaluation, national outreach, and information dissemination
		  activities: 
		  Provided further, That
		  notwithstanding any other provision of law, a recipient of a multi-year award
		  under section 316 of the HEA, as that section was in effect prior to the date
		  of enactment of the Higher Education Opportunity Act (HEOA),
		  that would have otherwise received a continuation award for fiscal year 2012
		  under that section, shall receive under section 316, as amended by the HEOA,
		  not less than the amount that such recipient would have received under such a
		  continuation award: 
		  Provided further, That
		  the portion of the funds received under section 316 by a recipient described in
		  the preceding proviso that is equal to the amount of such continuation award
		  shall be used in accordance with the terms of such continuation
		  award.
			Howard universityFor partial support of Howard University,
		  $234,507,000, of which not less than
		  $3,600,000 shall be for a matching endowment
		  grant pursuant to the Howard University Endowment Act and shall remain
		  available until expended.
			College housing and academic facilities
		  loans programFor Federal
		  administrative expenses to carry out activities related to existing facility
		  loans pursuant to section 121 of the HEA,
		  $460,000.
			Historically Black College and University
		  Capital Financing Program AccountFor the cost of guaranteed loans,
		  $20,188,000, as authorized pursuant to part D of
		  title III of the HEA: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed
		  $367,255,000:
			 Provided further, That these funds may be used to support
		  loans to public and private Historically Black Colleges and Universities
		  without regard to the limitations within section 344(a) of the
		  HEA.
			In addition, for administrative expenses to
		  carry out the Historically Black College and University Capital Financing
		  Program entered into pursuant to part D of title III of the HEA,
		  $353,000.
			Institute of education
		  sciencesFor carrying out
		  activities authorized by the Education Sciences Reform Act of 2002, the
		  National Assessment of Educational Progress Authorization Act, section 208 of
		  the Educational Technical Assistance Act of 2002, and section 664 of the
		  Individuals with Disabilities Education Act,
		  $609,788,000, which shall remain available
		  through September 30, 2013: 
		  Provided, That funds available to
		  carry out section 208 of the Educational Technical Assistance Act may be used
		  for Statewide data systems that include postsecondary and workforce information
		  and information on children of all ages: 
		  Provided further, That
		  up to $12,500,000 of the funds available to
		  carry out section 208 of the Educational Technical Assistance Act may be used
		  for awards to public or private organizations or agencies to support activities
		  to improve data coordination, quality, and use at the local, State, and
		  national levels.
			Departmental
		  management
			Program administrationFor carrying out, to the extent not
		  otherwise provided, the Department of Education Organization Act, including
		  rental of conference rooms in the District of Columbia and hire of three
		  passenger motor vehicles,
		  $449,074,000.
			Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights, as authorized by section 203 of the Department of Education
		  Organization Act,
		  $102,818,000.
			Office of the inspector
		  generalFor expenses necessary
		  for the Office of the Inspector General, as authorized by section 212 of the
		  Department of Education Organization Act,
		  $59,933,000.
			General
		  provisions
			301.No funds appropriated in this Act may be
			 used for the transportation of students or teachers (or for the purchase of
			 equipment for such transportation) in order to overcome racial imbalance in any
			 school or school system, or for the transportation of students or teachers (or
			 for the purchase of equipment for such transportation) in order to carry out a
			 plan of racial desegregation of any school or school system.
			302.None of the funds contained in this Act
			 shall be used to require, directly or indirectly, the transportation of any
			 student to a school other than the school which is nearest the student's home,
			 except for a student requiring special education, to the school offering such
			 special education, in order to comply with title VI of the
			 Civil Rights Act of 1964. For the
			 purpose of this section an indirect requirement of transportation of students
			 includes the transportation of students to carry out a plan involving the
			 reorganization of the grade structure of schools, the pairing of schools, or
			 the clustering of schools, or any combination of grade restructuring, pairing
			 or clustering. The prohibition described in this section does not include the
			 establishment of magnet schools.
			303.No funds appropriated in this Act may be
			 used to prevent the implementation of programs of voluntary prayer and
			 meditation in the public schools.
				(transfer of
		  funds)
				304.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the Department of Education in
			 this Act may be transferred between appropriations, but no such appropriation
			 shall be increased by more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further,
			 That the Committees on Appropriations of the House of Representatives and the
			 Senate are notified at least 15 days in advance of any transfer.
			305.The Outlying Areas may consolidate funds
			 received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V
			 of the ESEA.
			306.Section 105(f)(1)(B)(ix) of the Compact of
			 Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be
			 applied by substituting 2012 for 2009.
			307.(a)(1)Section 428(a)(3)(A)(i)(I) of the HEA (20
			 U.S.C. 1078(a)(3)(A)(i)(I)) is amended to read as follows:
						
							(I)which accrues prior to the date the student
				ceases to carry at least one-half the normal full-time academic workload (as
				determined by the institution),
				or
							.
					(2)The amendment made by subsection (a)(1)
			 shall apply to new Federal Direct Stafford Loans made on or after July 1,
			 2012.
					(b)Section 401(b)(8)(A)(iv) of the HEA (20
			 U.S.C. 1070a(b)(8)(A)(iv)) is amended to read as follows:
					
						(iv)to carry out this section—
							(I)$13,500,000,000
				for fiscal year 2011;
							(II)$13,583,000,000
				for fiscal year 2012;
							(III)$8,940,000,000
				for fiscal year 2013, of which $896,000,000
				shall be available for the 2012–2013 award year;
							(IV)$0 for
				fiscal year 2014;
							(V)$0 for
				fiscal year 2015;
							(VI)$0 for
				fiscal year 2016;
							(VII)$1,640,000,000
				for fiscal year 2017;
							(VIII)$1,705,000,000
				for fiscal year 2018;
							(IX)$1,775,000,000
				for fiscal year 2019;
							(X)$1,870,000,000
				for fiscal year 2020; and
							(XI)$2,055,000,000
				for fiscal year 2021 and each succeeding fiscal
				year.
							.
				(c)Sections 482(c) and 492 of the HEA (20
			 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by this section,
			 or to any regulations promulgated under those amendments.
				308.(a)Notwithstanding any other provision of law,
			 the Secretary is authorized to modify the terms and conditions of gulf
			 hurricane disaster loans to affected institutions pursuant to section 2601 of
			 Public Law 109–234 using the authority provided herein, on such terms as the
			 Secretary, the Secretary of the Treasury, and the Director of the Office of
			 Management and Budget jointly determine are in the best interests of both the
			 United States and the borrowers, and necessary to mitigate the economic effects
			 of Hurricanes Katrina and Rita. Any modification under this section shall not
			 result in any net cost to the Federal Government, as jointly determined by the
			 Secretary, the Secretary of the Treasury, and the Director of the Office of
			 Management and Budget, beginning on the date on which the Secretary modifies a
			 loan under this section.
				(b) Federal register noticeThe Secretary, the Secretary of the
			 Treasury, and the Director of the Office of Management and Budget, shall
			 jointly publish a notice in the Federal Register prior to any modification of
			 loans under paragraph (a) that—
					(1)establishes the terms and conditions
			 governing the modifications authorized by paragraph (a);
					(2)includes an outline of the methodology and
			 factors that the Secretary, the Secretary of the Treasury, and the Director of
			 the Office of Management and Budget, will jointly consider in evaluating the
			 modification of the loans made under this title; and
					(3)describes how the use of such methodology
			 and consideration of such factors used to determine the modifications will
			 ensure that loan modifications do not result in any net cost to the Federal
			 Government.
					(c)FeesAn affected institution that receives a
			 modification to its disaster loan pursuant to section 2601 of Public Law
			 109–234 shall pay a fee to the Secretary which shall be credited to the HBCU
			 Hurricane Supplemental Loan Program. Such fees shall remain available without
			 fiscal year limitation to pay the modification costs. The amount of the fee
			 paid shall be equal to the modification cost as jointly determined by the
			 Secretary, the Secretary of the Treasury, and the Director of the Office of
			 Management and Budget, calculated in accordance with section 502 of the Federal
			 Credit Reform Act of 1990, as amended, of such loan.
				309.Section 14006(c)(2) of division A of the
			 American Recovery and Reinvestment Act of 2009 (as amended by section 1832(b)
			 of division B of Public Law 112–10) is amended by inserting before the period,
			 except that such a State may use its grant funds to make subgrants to
			 public or private agencies and organizations for activities consistent with the
			 purposes of the grant.
				This title may be cited as the
			 Department of Education Appropriations
			 Act, 2012.
				IVRelated Agencies
			Committee for purchase from people who are
		  blind or severely disabled
			Salaries and expensesFor expenses necessary for the Committee for
		  Purchase From People Who Are Blind or Severely Disabled established by Public
		  Law 92–28,
		  $5,385,000.
			Corporation for national and community
		  service
			Operating
		  expenses
			For necessary expenses for the Corporation
		  for National and Community Service (referred to under this heading as
		  the Corporation) to carry out the Domestic Volunteer Service Act
		  of 1973 (referred to in this title as 1973 Act) and the National
		  and Community Service Act of 1990 (referred to in this title as 1990
		  Act), $781,869,000, notwithstanding
		  sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: 
		  Provided, That of the amounts
		  provided under this heading: (1) up to 1 percent of program grant funds may be
		  used to defray the costs of conducting grant application reviews, including the
		  use of outside peer reviewers and electronic management of the grants cycle;
		  (2) $49,900,000 shall be available for expenses
		  authorized under section 501(a)(4)(E) of the 1990 Act; (3)
		  $7,485,000 shall be available for expenses to
		  carry out sections 112(e), 179A, and 198O and subtitle J of title I of the 1990
		  Act, notwithstanding section 501(a)(6) of the 1990 Act; (4)
		  $4,990,000 shall be available for grants to
		  public or private nonprofit institutions to increase the participation of
		  individuals with disabilities in national service and for demonstration
		  activities in furtherance of this purpose, notwithstanding section 129(k)(1) of
		  the 1990 Act; (5) $16,966,000 shall be available
		  to provide assistance to State commissions on national and community service,
		  under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B)
		  of the 1990 Act; (6) $31,942,000 shall be
		  available to carry out subtitle E of the 1990 Act; and (7)
		  $3,992,000 shall be available for expenses
		  authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding
		  the provisions of section 198P shall be awarded by the Corporation on a
		  competitive basis.
			National service
		  trust
			(including transfer of funds)For necessary expenses for the National
		  Service Trust established under subtitle D of title I of the 1990 Act,
		  $215,200,000, to remain available until
		  expended: 
		  Provided, That the Corporation may
		  transfer additional funds from the amount provided within Operating
		  Expenses allocated to grants under subtitle C of title I of the 1990
		  Act to the National Service Trust upon determination that such transfer is
		  necessary to support the activities of national service participants and after
		  notice is transmitted to the Committees on Appropriations of the House of
		  Representatives and the Senate: 
		   Provided further,
		  That amounts appropriated for or transferred to the National Service Trust may
		  be invested under section 145(b) of the 1990 Act without regard to the
		  requirement to apportion funds under 31 U.S.C.
		  1513(b).
			Salaries and expensesFor necessary expenses of administration as
		  provided under section 501(a)(5) of the 1990 Act and under section 504(a) of
		  the 1973 Act, including payment of salaries, authorized travel, hire of
		  passenger motor vehicles, the rental of conference rooms in the District of
		  Columbia, the employment of experts and consultants authorized under 5 U.S.C.
		  3109, and not to exceed $2,500 for official
		  reception and representation expenses,
		  $87,824,000.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the Inspector General Act of 1978,
		  $7,685,000.
			Administrative
		  provisions
			401.The Corporation shall make any significant
			 changes to program requirements, service delivery or policy only through public
			 notice and comment rulemaking. For fiscal year 2010, during any grant selection
			 process, an officer or employee of the Corporation shall not knowingly disclose
			 any covered grant selection information regarding such selection, directly or
			 indirectly, to any person other than an officer or employee of the Corporation
			 that is authorized by the Corporation to receive such information.
			402.AmeriCorps programs receiving grants under
			 the National Service Trust program shall meet an overall minimum share
			 requirement of 24 percent for the first 3 years that they receive AmeriCorps
			 funding, and thereafter shall meet the overall minimum share requirement as
			 provided in section 2521.60 of title 45, Code of Federal Regulations, without
			 regard to the operating costs match requirement in section 121(e) or the member
			 support Federal share limitations in section 140 of the 1990 Act, and subject
			 to partial waiver consistent with section 2521.70 of title 45, Code of Federal
			 Regulations.
			403.Donations made to the Corporation under
			 section 196 of the 1990 Act for the purposes of financing programs and
			 operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of
			 title I of the 1990 Act shall be used to supplement and not supplant current
			 programs and operations.
			404.In addition to the requirements in section
			 146(a) of the 1990 Act, use of an educational award for the purpose described
			 in section 148(a)(4) shall be limited to individuals who are veterans as
			 defined under section 101 of the Act.
				Corporation for public
		  broadcastingFor payment to
		  the Corporation for Public Broadcasting (referred to under this heading as the
		  Corporation), as authorized by the
		  Communications Act of 1934, an amount
		  which shall be available within limitations specified by that Act, for the
		  fiscal year 2014, $445,000,000: 
		  Provided, That none of the funds
		  made available to the Corporation by this Act shall be used to pay for
		  receptions, parties, or similar forms of entertainment for Government officials
		  or employees: 
		  Provided further, That
		  none of the funds made available to the Corporation by this Act shall be
		  available or used to aid or support any program or activity from which any
		  person is excluded, or is denied benefits, or is discriminated against, on the
		  basis of race, color, national origin, religion, or sex: 
		  Provided further, That
		  none of the funds made available to the Corporation by this Act shall be used
		  to apply any political test or qualification in selecting, appointing,
		  promoting, or taking any other personnel action with respect to officers,
		  agents, and employees of the Corporation: 
		  Provided further, That
		  none of the funds made available to the Corporation by this Act shall be used
		  to support the Television Future Fund or any similar purpose: Provided further, That for fiscal year
		  2012, in addition to the amounts provided above,
		  $5,998,000 shall be provided for costs related
		  to digital program production, development, and distribution, associated with
		  the transition of public broadcasting to digital broadcasting, to be awarded as
		  determined by the Corporation in consultation with public radio and television
		  licensees or permittees, or their designated
		  representatives.
				Federal mediation and conciliation
		  service
				Salaries and expensesFor expenses necessary for the Federal
		  Mediation and Conciliation Service (Service) to carry out the
		  functions vested in it by the Labor Management Relations Act, 1947, including
		  hire of passenger motor vehicles; for expenses necessary for the
		  Labor-Management Cooperation Act of 1978; and for expenses necessary for the
		  Service to carry out the functions vested in it by the Civil Service Reform
		  Act, $46,559,000, including
		  $349,000 for activities authorized by the
		  Labor-Management Cooperation Act of 1978: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, fees charged, up to full-cost recovery, for special training
		  activities and other conflict resolution services and technical assistance,
		  including those provided to foreign governments and international
		  organizations, and for arbitration services shall be credited to and merged
		  with this account, and shall remain available until expended: 
		  Provided further, That
		  fees for arbitration services shall be available only for education, training,
		  and professional development of the agency workforce: 
		  Provided further, That
		  the Director of the Service is authorized to accept and use on behalf of the
		  United States gifts of services and real, personal, or other property in the
		  aid of any projects or functions within the Director's
		  jurisdiction.
				Federal mine safety and health review
		  commission
				Salaries and expensesFor expenses necessary for the Federal Mine
		  Safety and Health Review Commission,
		  $17,337,000.
				Institute of museum and library
		  services
				Office of museum and library services:
		  grants and administrationFor
		  carrying out the Museum and Library Services Act of 1996 and the National
		  Museum of African American History and Culture Act,
		  $237,393,000.
				Medicaid and SCHIP Payment and Access
		  Commission
				Salaries and expensesFor expenses necessary for the Medicaid and
		  SCHIP Payment and Access Commission as authorized by section 1900 of the Social
		  Security Act,
		  $10,500,000.
				Medicare payment advisory
		  commission
				Salaries and expensesFor expenses necessary to carry out section
		  1805 of the Social Security Act,
		  $12,425,000, to be transferred to this
		  appropriation from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
				National council on
		  disability
				Salaries and expensesFor expenses necessary for the National
		  Council on Disability as authorized by title IV of the
		  Rehabilitation Act of 1973,
		  $3,264,000.
				National Health Care Workforce
		  Commission
				Salaries and expensesFor expenses necessary for the National
		  Health Care Workforce Commission as authorized by section 5101 of the Patient
		  Protection and Affordable Care Act,
		  $3,000,000.
				National labor relations
		  board
				Salaries and expensesFor expenses necessary for the National
		  Labor Relations Board to carry out the functions vested in it by the
		  Labor-Management Relations Act, 1947, and other laws,
		  $282,833,000: 
		  Provided, That no part of this
		  appropriation shall be available to organize or assist in organizing
		  agricultural laborers or used in connection with investigations, hearings,
		  directives, or orders concerning bargaining units composed of agricultural
		  laborers as referred to in section 2(3) of the Act of July 5, 1935, and as
		  amended by the Labor-Management Relations Act, 1947, and as defined in section
		  3(f) of the Act of June 25, 1938, and including in said definition employees
		  engaged in the maintenance and operation of ditches, canals, reservoirs, and
		  waterways when maintained or operated on a mutual, nonprofit basis and at least
		  95 percent of the water stored or supplied thereby is used for farming
		  purposes.
				National mediation
		  board
				Salaries and expensesFor expenses necessary to carry out the
		  provisions of the Railway Labor Act, including emergency boards appointed by
		  the President,
		  $13,436,000.
				Occupational safety and health review
		  commission
				Salaries and expensesFor expenses necessary for the Occupational
		  Safety and Health Review Commission,
		  $11,689,000.
				Railroad retirement
		  board
				Dual benefits payments
		  accountFor payment to the
		  Dual Benefits Payments Account, authorized under section 15(d) of the Railroad
		  Retirement Act of 1974, $51,000,000, which shall
		  include amounts becoming available in fiscal year 2012 pursuant to section
		  224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2
		  percent of the amount provided herein, shall be available proportional to the
		  amount by which the product of recipients and the average benefit received
		  exceeds the amount available for payment of vested dual benefits: 
		  Provided, That the total amount
		  provided herein shall be credited in 12 approximately equal amounts on the
		  first day of each month in the fiscal year.
				Federal payments to the railroad retirement
		  accountsFor payment to the
		  accounts established in the Treasury for the payment of benefits under the
		  Railroad Retirement Act for interest earned on unnegotiated checks,
		  $150,000, to remain available through September
		  30, 2013, which shall be the maximum amount available for payment pursuant to
		  section 417 of Public Law 98–76.
				Limitation on administrationFor necessary expenses for the Railroad
		  Retirement Board (Board) for administration of the Railroad
		  Retirement Act and the Railroad Unemployment Insurance Act,
		  $108,855,000, to be derived in such amounts as
		  determined by the Board from the railroad retirement accounts and from moneys
		  credited to the railroad unemployment insurance administration
		  fund.
				Limitation on the office of inspector
		  generalFor expenses necessary
		  for the Office of Inspector General for audit, investigatory and review
		  activities, as authorized by the Inspector General Act of 1978, not more than
		  $8,170,000, to be derived from the railroad
		  retirement accounts and railroad unemployment insurance
		  account.
				Social security
		  administration
				Payments to social security trust
		  fundsFor payment to the
		  Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
		  Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2)
		  of the Social Security Act,
		  $20,404,000.
				Supplemental security income
		  programFor carrying out
		  titles XI and XVI of the Social Security
		  Act, section 401 of Public Law 92–603, section 212 of Public Law
		  93–66, as amended, and section 405 of Public Law 95–216, including payment to
		  the Social Security trust funds for administrative expenses incurred pursuant
		  to section 201(g)(1) of the Social Security
		  Act, $37,922,543,000, to remain
		  available until expended: 
		  Provided, That any portion of the
		  funds provided to a State in the current fiscal year and not obligated by the
		  State during that year shall be returned to the
		  Treasury.
				For making, after June 15 of the current
		  fiscal year, benefit payments to individuals under title XVI of the
		  Social Security Act, for unanticipated
		  costs incurred for the current fiscal year, such sums as may be
		  necessary.For making benefit
		  payments under title XVI of the Social Security
		  Act for the first quarter of fiscal year 2013,
		  $18,200,000,000, to remain available until
		  expended.
				Limitation on administrative
		  expensesFor necessary
		  expenses, including the hire of two passenger motor vehicles, and not to exceed
		  $20,000 for official reception and
		  representation expenses, not more than
		  $10,853,948,000 may be expended, as authorized
		  by section 201(g)(1) of the Social Security
		  Act, and including the development of systems in support of Social
		  Security number verification for States, from any one or all of the trust funds
		  referred to therein: 
		  Provided, That not less than
		  $2,150,000 shall be for the Social Security
		  Advisory Board: 
		  Provided further, That
		  unobligated balances of funds provided under this paragraph at the end of
		  fiscal year 2012 not needed for fiscal year 2012 shall remain available until
		  expended to invest in the Social Security Administration information technology
		  and telecommunications hardware and software infrastructure, including related
		  equipment and non-payroll administrative expenses associated solely with this
		  information technology and telecommunications infrastructure: 
		  Provided further, That
		  the Commissioner of Social Security shall provide information to the Committees
		  on Appropriations of the House of Representatives and the Senate each year, at
		  the same time the President’s budget is submitted to Congress, regarding the
		  estimated amount of prior year unobligated balances that will be available and
		  used under the authority in the previous proviso and shall notify such
		  Committees prior to when funds are made available under such authority: 
		  Provided further, That
		  reimbursement to the trust funds under this heading for expenditures for
		  official time for employees of the Social Security Administration pursuant to 5
		  U.S.C. 7131, and for facilities or support services for labor organizations
		  pursuant to policies, regulations, or procedures referred to in section 7135(b)
		  of such title shall be made by the Secretary of the Treasury, with interest,
		  from amounts in the general fund not otherwise appropriated, as soon as
		  possible after such expenditures are made.
				From funds provided under the first
		  paragraph, not less than $273,000,000 shall be
		  available for the cost associated with conducting continuing disability reviews
		  under titles II and XVI of the Social Security
		  Act and for the cost associated with conducting redeterminations of
		  eligibility under title XVI of the Social
		  Security Act.
				In addition to the amounts made available
		  above, and subject to the same terms and conditions,
		  $623,000,000, for additional continuing
		  disability reviews and redeterminations of eligibility: 
		  Provided, That the Commissioner
		  shall provide to the Congress (at the conclusion of the fiscal year) a report
		  on the obligation and expenditure of these additional amounts, similar to the
		  reports that were required by section 103(d)(2) of Public Law 104–121 for
		  fiscal years 1996 through 2002.
				In addition,
		  $155,000,000 to be derived from administration
		  fees in excess of $5.00 per supplementary
		  payment collected pursuant to section 1616(d) of the
		  Social Security Act or section
		  212(b)(3) of Public Law 93–66, which shall remain available until expended. To
		  the extent that the amounts collected pursuant to such sections in fiscal year
		  2012 exceed $155,000,000, the amounts shall be
		  available in fiscal year 2013 only to the extent provided in advance in
		  appropriations Acts.
				In addition, up to
		  $500,000 to be derived from fees collected
		  pursuant to section 303(c) of the Social Security Protection Act, which shall
		  remain available until expended.
				Office of inspector
		  general
				(including transfer of funds)For expenses necessary for the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $28,942,000, together with not to
		  exceed $73,535,000, to be transferred and
		  expended as authorized by section 201(g)(1) of the
		  Social Security Act from the Federal
		  Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
		  Trust Fund.In addition, an
		  amount not to exceed 3 percent of the total provided in this appropriation may
		  be transferred from the Limitation on Administrative Expenses,
		  Social Security Administration, to be merged with this account, to be available
		  for the time and purposes for which this account is available: 
		  Provided, That notice of such
		  transfers shall be transmitted promptly to the Committees on Appropriations of
		  the House of Representatives and the Senate.
				VGeneral Provisions
			501.The Secretaries of Labor, Health and Human
			 Services, and Education are authorized to transfer unexpended balances of prior
			 appropriations to accounts corresponding to current appropriations provided in
			 this Act. Such transferred balances shall be used for the same purpose, and for
			 the same periods of time, for which they were originally appropriated.
			502.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			503.(a)No part of any appropriation contained in
			 this Act shall be used, other than for normal and recognized
			 executive-legislative relationships, for publicity or propaganda purposes, for
			 the preparation, distribution, or use of any kit, pamphlet, booklet,
			 publication, radio, television, or video presentation designed to support or
			 defeat legislation pending before the Congress or any State legislature, except
			 in presentation to the Congress or any State legislature itself.
				(b)No part of any appropriation contained in
			 this Act shall be used to pay the salary or expenses of any grant or contract
			 recipient, or agent acting for such recipient, related to any activity designed
			 to influence legislation or appropriations pending before the Congress or any
			 State legislature.
				504.The Secretaries of Labor and Education are
			 authorized to make available not to exceed
			 $28,000 and
			 $22,000, respectively, from funds available for
			 salaries and expenses under titles I and III, respectively, for official
			 reception and representation expenses; the Director of the Federal Mediation
			 and Conciliation Service is authorized to make available for official reception
			 and representation expenses not to exceed $5,000
			 from the funds available for Federal Mediation and Conciliation Service,
			 Salaries and expenses; and the Chairman of the National Mediation Board
			 is authorized to make available for official reception and representation
			 expenses not to exceed $5,000 from funds
			 available for National Mediation Board, Salaries and
			 expenses.
			505.None of the funds contained in this Act may
			 be used to distribute any needle or syringe for the purpose of preventing the
			 spread of blood borne pathogens in any location that has been determined by the
			 local public health or local law enforcement authorities to be inappropriate
			 for such distribution.
			506.When issuing statements, press releases,
			 requests for proposals, bid solicitations and other documents describing
			 projects or programs funded in whole or in part with Federal money, all
			 grantees receiving Federal funds included in this Act, including but not
			 limited to State and local governments and recipients of Federal research
			 grants, shall clearly state—
				(1)the percentage of the total costs of the
			 program or project which will be financed with Federal money;
				(2)the dollar amount of Federal funds for the
			 project or program; and
				(3)percentage and dollar amount of the total
			 costs of the project or program that will be financed by non-governmental
			 sources.
				507.(a)None of the funds appropriated in this Act,
			 and none of the funds in any trust fund to which funds are appropriated in this
			 Act, shall be expended for any abortion.
				(b)None of the funds appropriated in this Act,
			 and none of the funds in any trust fund to which funds are appropriated in this
			 Act, shall be expended for health benefits coverage that includes coverage of
			 abortion.
				(c)The term health benefits
			 coverage means the package of services covered by a managed care
			 provider or organization pursuant to a contract or other arrangement.
				508.(a)The limitations established in the
			 preceding section shall not apply to an abortion—
					(1)if the pregnancy is the result of an act of
			 rape or incest; or
					(2)in the case where a woman suffers from a
			 physical disorder, physical injury, or physical illness, including a
			 life-endangering physical condition caused by or arising from the pregnancy
			 itself, that would, as certified by a physician, place the woman in danger of
			 death unless an abortion is performed.
					(b)Nothing in the preceding section shall be
			 construed as prohibiting the expenditure by a State, locality, entity, or
			 private person of State, local, or private funds (other than a State's or
			 locality's contribution of Medicaid matching funds).
				(c)Nothing in the preceding section shall be
			 construed as restricting the ability of any managed care provider from offering
			 abortion coverage or the ability of a State or locality to contract separately
			 with such a provider for such coverage with State funds (other than a State's
			 or locality's contribution of Medicaid matching funds).
				(d)(1)None of the funds made available in this
			 Act may be made available to a Federal agency or program, or to a State or
			 local government, if such agency, program, or government subjects any
			 institutional or individual health care entity to discrimination on the basis
			 that the health care entity does not provide, pay for, provide coverage of, or
			 refer for abortions.
					(2)In this subsection, the term health
			 care entity includes an individual physician or other health care
			 professional, a hospital, a provider-sponsored organization, a health
			 maintenance organization, a health insurance plan, or any other kind of health
			 care facility, organization, or plan.
					509.(a)None of the funds made available in this
			 Act may be used for—
					(1)the creation of a human embryo or embryos
			 for research purposes; or
					(2)research in which a human embryo or embryos
			 are destroyed, discarded, or knowingly subjected to risk of injury or death
			 greater than that allowed for research on fetuses in utero under 45 CFR
			 46.204(b) and section 498(b) of the Public
			 Health Service Act (42 U.S.C. 289g(b)).
					(b)For purposes of this section, the term
			 human embryo or embryos includes any organism, not protected as a
			 human subject under 45 CFR 46 as of the date of the enactment of this Act, that
			 is derived by fertilization, parthenogenesis, cloning, or any other means from
			 one or more human gametes or human diploid cells.
				510.(a)None of the funds made available in this
			 Act may be used for any activity that promotes the legalization of any drug or
			 other substance included in schedule I of the schedules of controlled
			 substances established under section 202 of the Controlled Substances Act except for normal and
			 recognized executive-congressional communications.
				(b)The limitation in subsection (a) shall not
			 apply when there is significant medical evidence of a therapeutic advantage to
			 the use of such drug or other substance or that federally sponsored clinical
			 trials are being conducted to determine therapeutic advantage.
				511.None of the funds made available in this
			 Act may be used to promulgate or adopt any final standard under section 1173(b)
			 of the Social Security Act providing
			 for, or providing for the assignment of, a unique health identifier for an
			 individual (except in an individual's capacity as an employer or a health care
			 provider), until legislation is enacted specifically approving the
			 standard.
			512.None of the funds made available in this
			 Act may be obligated or expended to enter into or renew a contract with an
			 entity if—
				(1)such entity is otherwise a contractor with
			 the United States and is subject to the requirement in 38 U.S.C. 4212(d)
			 regarding submission of an annual report to the Secretary of Labor concerning
			 employment of certain veterans; and
				(2)such entity has not submitted a report as
			 required by that section for the most recent year for which such requirement
			 was applicable to such entity.
				513.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
			514.None of the funds made available by this
			 Act to carry out the Library Services and Technology Act may be made available
			 to any library covered by paragraph (1) of section 224(f) of such Act, as
			 amended by the Children's Internet Protection Act, unless such library has made
			 the certifications required by paragraph (4) of such section.
			515.(a)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2012, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds
			 that—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)reorganizes or renames offices;
					(6)reorganizes programs or activities;
			 or
					(7)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming or of an announcement of intent relating
			 to such reprogramming, whichever occurs earlier.(b)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2012, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds in
			 excess of $500,000 or 10 percent, whichever is
			 less, that—
					(1)augments existing programs, projects
			 (including construction projects), or activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
					(3)results from any general savings from a
			 reduction in personnel which would result in a change in existing programs,
			 activities, or projects as approved by Congress;
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming or of an announcement of intent relating
			 to such reprogramming, whichever occurs earlier.516.(a)None of the funds made available in this
			 Act may be used to request that a candidate for appointment to a Federal
			 scientific advisory committee disclose the political affiliation or voting
			 history of the candidate or the position that the candidate holds with respect
			 to political issues not directly related to and necessary for the work of the
			 committee involved.
				(b)None of the funds made available in this
			 Act may be used to disseminate scientific information that is deliberately
			 false or misleading.
				517.Within 45 days of enactment of this Act,
			 each department and related agency funded through this Act shall submit an
			 operating plan that details at the program, project, and activity level any
			 funding allocations for fiscal year 2012 that are different than those
			 specified in this Act, the accompanying detailed table in the statement of the
			 managers on the conference report accompanying this Act, or the fiscal year
			 2012 budget request.
			518.The Secretaries of Labor, Health and Human
			 Services, and Education shall each prepare and submit to the Committees on
			 Appropriations of the House of Representatives and the Senate a report on the
			 number and amount of contracts, grants, and cooperative agreements exceeding
			 $500,000 in value and awarded by the Department
			 on a non-competitive basis during each quarter of fiscal year 2012, but not to
			 include grants awarded on a formula basis or directed by law. Such report shall
			 include the name of the contractor or grantee, the amount of funding, the
			 governmental purpose, including a justification for issuing the award on a
			 non-competitive basis. Such report shall be transmitted to the Committees
			 within 30 days after the end of the quarter for which the report is
			 submitted.
			519.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.124 of title 41, Code of Federal
			 Regulations.
			520.None of the funds appropriated or otherwise
			 made available by this Act may be used to enter into a contract in an amount
			 greater than $5,000,000 or to award a grant in
			 excess of such amount unless the prospective contractor or grantee certifies in
			 writing to the agency awarding the contract or grant that, to the best of its
			 knowledge and belief, the contractor or grantee has filed all Federal tax
			 returns required during the three years preceding the certification, has not
			 been convicted of a criminal offense under the Internal Revenue Code of 1986,
			 and has not, more than 90 days prior to certification, been notified of any
			 unpaid Federal tax assessment for which the liability remains unsatisfied,
			 unless the assessment is the subject of an installment agreement or offer in
			 compromise that has been approved by the Internal Revenue Service and is not in
			 default, or the assessment is the subject of a non-frivolous administrative or
			 judicial proceeding.
				(rescission)
				521.Of the funds made available for performance
			 bonus payments under section 2105(a)(3)(E) of the Social Security Act,
			 $6,830,797,000 are hereby permanently
			 rescinded.
				This Act may be cited as the
		  Departments of Labor, Health and Human
		  Services, and Education, and Related Agencies Appropriations Act,
		  2012.
				
	
		September 22, 2011
		Read twice and placed on
		  the calendar
	
